

EXHIBIT 10.15








$500,000,000


REVOLVING CREDIT AGREEMENT
dated as of
November 16, 2018
among
KINDER MORGAN, INC.,
as the Borrower,
THE LENDERS PARTY HERETO
and
BARCLAYS BANK PLC,
as the Administrative Agent
___________________________________
JPMORGAN CHASE BANK, N.A.,
as the Syndication Agent,
and
BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A.,
BMO HARRIS BANK N.A.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.,
ROYAL BANK OF CANADA,
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Documentation Agents,
_______________________________________________
BARCLAYS BANK PLC,
JPMORGAN SECURITIES LLC,
BMO CAPITAL MARKETS CORP.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.,
RBC CAPITAL MARKETS,
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH and
WELLS FARGO SECURITIES, LLC,
as the Joint Lead Arrangers and the Joint Book Runners





        





--------------------------------------------------------------------------------




EXHIBIT 10.15








TABLE OF CONTENTS




 
Page
ARTICLE I DEFINITIONS
1
SECTION 1.01 Defined Terms
1
SECTION 1.02 Classification of Loans and Borrowings
22
SECTION 1.03 Accounting Terms; Changes in GAAP
22
SECTION 1.04 Interpretation
22
ARTICLE II THE CREDITS
23
SECTION 2.01 Commitments
23
SECTION 2.02 Loans and Borrowings
23
SECTION 2.03 Requests for Borrowings
24
SECTION 2.04 [Reserved]
25
SECTION 2.05 [Reserved]
25
SECTION 2.06 Funding of Borrowings
25
SECTION 2.07 Interest Elections
25
SECTION 2.08 Termination and Reduction of Commitments; Mandatory Prepayments
26
SECTION 2.09 Repayment of Loans; Evidence of Debt
27
SECTION 2.10 Voluntary Prepayment of Loans
28
SECTION 2.11 Fees
29
SECTION 2.12 Interest
29
SECTION 2.13 Alternate Rate of Interest
30
SECTION 2.14 Increased Costs
31
SECTION 2.15 Break Funding Payments
32
SECTION 2.16 Taxes
32
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
36
SECTION 2.18 Mitigation of Obligations; Replacement of Lenders
37
SECTION 2.19 Defaulting Lenders
38
ARTICLE III CONDITIONS PRECEDENT
39
SECTION 3.01 Conditions Precedent to the Closing Date
39
SECTION 3.02 Conditions Precedent to Each Credit Event
41
ARTICLE IV REPRESENTATIONS AND WARRANTIES
41
SECTION 4.01 Organization and Qualification
41
SECTION 4.02 Authorization, Validity, Etc
41
SECTION 4.03 Governmental Consents, Etc
42
SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc
42
SECTION 4.05 Properties
42



-i-    

--------------------------------------------------------------------------------



EXHIBIT 10.15












SECTION 4.06 Litigation and Environmental Matters
42
SECTION 4.07 Financial Statements
42
SECTION 4.08 Disclosure
43
SECTION 4.09 Investment Company Act
43
SECTION 4.10 ERISA
43
SECTION 4.11 Tax Returns and Payments
44
SECTION 4.12 Compliance with Laws and Agreements
44
SECTION 4.13 Purpose of Loans
44
SECTION 4.14 Foreign Assets Control Regulations, etc.
45
SECTION 4.15 Solvency.
45
ARTICLE V AFFIRMATIVE COVENANTS
45
SECTION 5.01 Financial Statements and Other Information
45
SECTION 5.02 Existence, Conduct of Business
47
SECTION 5.03 Payment of Obligations
47
SECTION 5.04 Maintenance of Properties; Insurance
48
SECTION 5.05 Books and Records; Inspection Rights
48
SECTION 5.06 Compliance with Laws
48
SECTION 5.07 Use of Proceeds
48
SECTION 5.08 Additional Guarantors
48
ARTICLE VI NEGATIVE COVENANTS
49
SECTION 6.01 Indebtedness of Non-Guarantor Subsidiaries
49
SECTION 6.02 Liens
49
SECTION 6.03 Fundamental Changes
50
SECTION 6.04 Restricted Payments
50
SECTION 6.05 Transactions with Affiliates
50
SECTION 6.06 Restrictive Agreements
51
SECTION 6.07 Ratio of Consolidated Net Indebtedness to Consolidated EBITDA
52
SECTION 6.08 Use of Proceeds
52
ARTICLE VII EVENTS OF DEFAULT
52
SECTION 7.01 Events of Default and Remedies
52
ARTICLE VIII THE ADMINISTRATIVE AGENT
54
SECTION 8.01 Appointment and Authority
54
SECTION 8.02 Rights as a Lender
54
SECTION 8.03 Exculpatory Provisions
55
SECTION 8.04 Reliance by Administrative Agent
55
SECTION 8.05 Delegation of Duties
56



ii    

--------------------------------------------------------------------------------



EXHIBIT 10.15












SECTION 8.06 Resignation of Administrative Agent
56
SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders
57
SECTION 8.08 INDEMNIFICATION
57
SECTION 8.09 No Reliance on Agents or other Lenders
58
SECTION 8.10 Duties of the Syndication Agent, Documentation Agents, Arrangers
58
SECTION 8.11 Certain ERISA Matters
58
ARTICLE IX MISCELLANEOUS
60
SECTION 9.01 Notices, Etc.
60
SECTION 9.02 Waivers; Amendments; Releases
61
SECTION 9.03 Payment of Expenses, Indemnities, etc.
63
SECTION 9.04 Successors and Assigns Generally
65
SECTION 9.05 Assignments by Lenders
65
SECTION 9.06 Survival; Reinstatement
68
SECTION 9.07 Counterparts; Integration; Effectiveness; Electronic Execution
69
SECTION 9.08 Severability
69
SECTION 9.09 Right of Setoff
69
SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process
70
SECTION 9.11 WAIVER OF JURY TRIAL
71
SECTION 9.12 Confidentiality
71
SECTION 9.13 Interest Rate Limitation
72
SECTION 9.14 EXCULPATION PROVISIONS
72
SECTION 9.15 U.S. Patriot Act
73
SECTION 9.16 No Advisory or Fiduciary Responsibility
73
SECTION 9.17 Headings
73
SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
73









iii    

--------------------------------------------------------------------------------



EXHIBIT 10.15










SCHEDULES:
 
 
 
Schedule 1.01
Commitments
Schedule 1.01A
Excluded Subsidiaries
Schedule 6.01
Existing Non-Guarantor Indebtedness
Schedule 6.05
Existing Transactions with Affiliates
Schedule 6.06
Existing Restrictive Agreements
 
 
EXHIBITS:
 
 
 
Exhibit 1.01-A
Form of Assignment and Acceptance
Exhibit 1.01-B
Form of Guaranty Agreement
Exhibit 1.01-C
Form of Committed Note
Exhibit 2.03
Form of Borrowing Request
Exhibit 2.07
Form of Interest Election Request
Exhibit 2.10
Form of Notice of Prepayment
Exhibit 2.16-A
Form of U.S. Tax Compliance Certificate
Exhibit 2.16-B
Form of U.S. Tax Compliance Certificate
Exhibit 2.16-C
Form of U.S. Tax Compliance Certificate
Exhibit 2.16-D
Form of U.S. Tax Compliance Certificate
Exhibit 5.01
Form of Compliance Certificate







iv    

--------------------------------------------------------------------------------




EXHIBIT 10.15








REVOLVING CREDIT AGREEMENT
THIS REVOLVING CREDIT AGREEMENT, dated as of November 16, 2018 (this
“Agreement”) is among:
(a)    Kinder Morgan, Inc., a Delaware corporation (the “Borrower”);
(b)     the banks, financial institutions and other lenders listed on the
signature pages hereof under the caption “Lenders” (the “Lenders” and together
with each other Person that becomes a Lender pursuant to Section 9.05,
collectively, the “Lenders”); and
(c)    Barclays Bank PLC, individually as a Lender and as the administrative
agent for the Lenders (in such latter capacity together with any other Person
that becomes Administrative Agent pursuant to Section 8.08, the “Administrative
Agent”).
PRELIMINARY STATEMENTS
The Borrower has requested that the Lenders extend credit to the Borrower in the
form of Loans (as defined below) in an aggregate principal amount of
$500,000,000 (the “Transactions”) to be used by Borrower and its subsidiaries
for working capital and general corporate purposes, and the Lenders have
indicated their willingness to lend on the terms and subject to the conditions
set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period for such Loan, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by the Administrative Agent to be equal to the
product of (i) the Eurodollar Rate for such Loan for such Interest Period
multiplied by (ii) the Reserve Requirement for such Loan for such Interest
Period. In no case shall the Adjusted LIBO Rate be less than zero.
“Administrative Agent” has the meaning specified in the introduction to this
Agreement.
“Administrative Agent Fee Letter” has the meaning specified in Section 2.11(c).
“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.
“Affiliate” of any Person means (i) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (ii) any
director or officer of such first Person or of any Person referred to in clause
(i) above and (iii) if any Person in clause (i) above is an individual, any
member of the immediate family (including parents, siblings, spouse and
children) of such individual and any trust


1    

--------------------------------------------------------------------------------



EXHIBIT 10.15








whose principal beneficiary is such individual or one or more members of such
immediate family and any Person who is controlled by any such member or trust.
For purposes of this definition, any Person that owns directly or indirectly 25%
or more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 25% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
such corporation or other Person. In no event shall the Administrative Agent or
any Lender be deemed to an Affiliate of the Borrower of any of its Subsidiaries.
“Affiliated Entities” means unconsolidated Subsidiaries of the Borrower and
Persons not otherwise constituting Subsidiaries of the Borrower in which the
Borrower has an equity investment.
“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.04(e) hereof).
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Federal Funds Effective Rate in effect on such day plus
½ of 1%, (b) the Prime Rate in effect for such day, and (c) the Adjusted LIBO
Rate for a Eurodollar Loan with a one month Interest Period that begins on such
day (and if such day is not a Business Day, the immediately preceding Business
Day) plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means, at any time and from time to time, the
percentage per annum equal to the applicable percentage set forth below for the
corresponding Performance Level at such time:
Performance Level
Applicable Commitment Fee Rate
I
0.090%
II
0.100%
III
0.125%
IV
0.175%
V
0.225%
VI
0.275%

The Applicable Commitment Fee Rate shall be determined by reference to the
Performance Level in effect from time to time and any change in the Applicable
Commitment Fee Rate shall be effective from the effective date of the change in
the applicable Performance Level giving rise thereto.
        


2    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Applicable Margin” means, as to any ABR Borrowing or any Eurodollar Borrowing,
as the case may be, at any time and from time to time, a percentage per annum
equal to the applicable percentage set forth below for the corresponding
Performance Level at such time:
Performance Level
Eurodollar Borrowings
Applicable
Margin Percentage
ABR Borrowings
Applicable
Margin Percentage
I
1.000%
0.100%
II
1.125%
0.125%
III
1.250%
0.250%
IV
1.500%
0.500%
V
1.750%
0.750%
VI
2.000%
1.000%



The Applicable Margin shall be determined by reference to the Performance Level
in effect from time to time, and any change in the Applicable Margin shall be
effective from the effective date of any change in the applicable Performance
Level giving rise thereto.
“Applicable Percentage” means at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment by (b) the amount of the Total
Commitment, provided that at any time when the Total Commitment shall have been
terminated, each Lender’s Applicable Percentage shall be the percentage obtained
by dividing (a) such Lender’s Credit Exposure by (b) the aggregate Credit
Exposure of all Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Barclays Bank PLC, J.P. Morgan Securities LLC., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), BMO Capital Markets Corp., Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, Mizuho Bank, Ltd., MUFG Bank, Ltd.,
RBC Capital Markets, The Bank of Nova Scotia, Houston Branch and Wells Fargo
Securities LLC, as joint lead arrangers and joint book runners.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01-A or any other form approved by the Administrative Agent.
“Availability Period” means the period from the Closing Date to the earlier of
(i) the Maturity Date or (ii) the date of termination of the Total Commitment.




3    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.
“Bonds” means the Port Facility Refunding Revenue Bonds (Enron Transportation
Services, L.P. Project) Series 1994 in the original aggregate principal amount
of $23,700,000, as issued by the Jackson-Union Regional Port District.
“Borrower” has the meaning specified in the introduction to this Agreement.
“Borrower Debt Rating” means, with respect to the Borrower as of any date of
determination, the rating that has been most recently announced by each of S&P
or Moody’s for any non-credit enhanced, unsecured long-term senior debt issued
or to be issued by the Borrower. For purposes of the foregoing:
(a)    if, at any time, neither S&P nor Moody’s shall have in effect a Borrower
Debt Rating, the Applicable Margin or the Applicable Commitment Fee Rate, as the
case may be, shall be set in accordance with Performance Level VI under the
definition of “Applicable Margin” or “Applicable Commitment Fee Rate”, as the
case may be;
(b)    if the ratings established by S&P and Moody’s shall fall within different
Performance Levels, the Applicable Margin or the Applicable Commitment Fee Rate,
as the case may be,


4    

--------------------------------------------------------------------------------



EXHIBIT 10.15








shall be based upon the higher rating; provided, however, that, if the lower of
such ratings is two or more Performance Levels below the higher of such ratings,
the Applicable Margin or the Applicable Commitment Fee Rate, as the case may be,
shall be based upon the rating that is one Performance Level higher than the
lower rating;
(c)    if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is announced publicly by
the rating agency making such change;
(d)    if S&P or Moody’s shall change the basis on which ratings are established
by it, each reference to the Borrower Debt Rating announced by S&P or Moody’s
shall refer to the then equivalent rating by S&P or Moody’s, as the case may be.
“Borrowing” means a borrowing comprised of Committed Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect.
“Borrowing Date” means the Business Day upon which any Loans are to be made
available to the Borrower.
“Borrowing Request” has the meaning specified in Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
rate of interest determined by reference to the Eurodollar Rate, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (a) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (b) beneficial interests in
trusts, and (c) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.
“Cash Equivalents” means (a) securities issued or unconditionally guaranteed by
the United States government or any agency or instrumentality thereof, in each
case having maturities of not more than 24 months from the date of acquisition
thereof; (b) securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than


5    

--------------------------------------------------------------------------------



EXHIBIT 10.15








12 months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service); (e) domestic and
Eurodollar Rate certificates of deposit or bankers’ acceptances maturing no more
than two years after the date of acquisition thereof issued by any Lender or any
other bank having combined capital and surplus of not less than $250,000,000 in
the case of domestic banks and $100,000,000 (or the equivalent in dollars
thereof) in the case of foreign banks; (f) repurchase agreements with a term of
not more than 30 days for underlying securities of the type described in clauses
(a), (b) and (e) above entered into with any bank meeting the qualifications
specified in clause (e) above or securities dealers of recognized national
standing; (g) marketable short-term money market and similar funds (i) either
having assets in excess of $250,000,000 or (ii) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service); (h) shares of investment companies that are
registered under the Investment Company Act of 1940 and substantially all the
investments of which are one or more of the types of securities described in
clauses (a) through (g) above; and (i) in the case of investments by any Foreign
Subsidiary, other customarily utilized high-quality investments in the country
where such Foreign Subsidiary is located.
“Certain Items” means such items that are required to be included in the
calculation of Net Income in accordance with GAAP that either (i) are non-cash
or (ii) by their nature are separately identifiable from the Borrower and the
Subsidiaries’ normal business operations and are likely to occur only
sporadically, and are reflected as such in the Annual Report on Form 10-K of the
Borrower or in the Quarterly Report on Form 10-Q of the Borrower, in each case
filed with the SEC. For the avoidance of doubt, Certain Items will be unadjusted
for noncontrolling interests related thereto.
“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.
“Change in Control” means and will be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Voting Stock of the Borrower that exceeds 50% of the voting
power of all the outstanding Voting Stock of the Borrower; or (b) Continuing
Directors shall not constitute at least a majority of the board of directors of
the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” has the meaning specified in Section 9.13.
“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 9.02).


6    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Committed Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to the terms hereof. The initial amount of each Lender’s Commitment as
of the Closing Date is set forth on Schedule 1.01, or in the Register maintained
by the Administrative Agent pursuant to Section 9.05.
“Commitment Fee” has the meaning specified in Section 2.11(a).
“Committed Loan” means a Loan made pursuant to Section 2.03.
“Committed Note” means a promissory note of the Borrower payable to the order of
each Lender, in substantially the form of Exhibit 1.01-C, together with all
modifications, extensions, renewals and rearrangements thereof.
“Communications” has the meaning specified in Section 9.01(a).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the Borrower and the Subsidiaries as set forth on a consolidated
balance sheet of the Borrower and the Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.
“Consolidated EBITDA” means, for any period (without duplication), the Net
Income of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, increased (a) (to the extent
deducted in determining Net Income for such period) by the sum of (i) all book
taxes of the Borrower and the Subsidiaries paid or accrued and reflected in the
Annual Report on Form 10-K of the Borrower or in the Quarterly Report on Form
10-Q of the Borrower, in each case filed with the SEC, and the pro rata portion
of book taxes attributable to Affiliated Entities (net of (x) the noncontrolling
interest’s portion of such book taxes of KML and (y) the consolidating joint
venture partners’ share of such book taxes of such consolidating joint venture),
for such period; (ii) Consolidated Interest Expense for such period, (iii) all
DD&A of the Borrower and the Subsidiaries and the pro rata portion of DD&A
attributable to Affiliated Entities (net of (x) the noncontrolling interest’s
portion of such DD&A of KML and (y) the consolidating joint venture partners’
share of such DD&A of such consolidating joint venture), for such period; (iv)
Certain Items charges or losses, and (v) amortization, write-off or write-down
of debt discount, capitalized interest and debt issuance costs and commissions,
discounts and other fees, charges and expenses associated with any letters of
credit or Indebtedness, including in connection with the repurchase or repayment
thereof, including any premium and acceleration of fees or discounts and other
expenses, minus (b) Certain Items of income or gain which were included in
determining such consolidated Net Income for such period; provided, that
Consolidated EBITDA shall be calculated after giving pro forma effect to
acquisitions of any Person, property, business or asset (to the extent not
subsequently sold, transferred, abandoned or otherwise disposed) and any sale,
transfer, abandonment or other disposition of any Person, property, business or
asset made by the Borrower or any Subsidiary during such period, as if the
acquisition, sale, transfer, abandonment or other disposition had been effected
on the first date of such period.


7    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.
“Consolidated Net Indebtedness” means, at the date of any determination thereof,
(a) Indebtedness of the Borrower and the Subsidiaries determined on a
consolidated basis in accordance with GAAP minus (b) (i) the aggregate cash
included in the cash accounts listed on the consolidated balance sheet of the
Borrower and the Subsidiaries as at such date and (ii) Cash Equivalents of the
Borrower and the Subsidiaries as at such date, in the case of each of clauses
(i) and (ii), to the extent the use thereof for application to payment of
Indebtedness is not prohibited by any Requirement of Law or any contract to
which the Borrower or any of the Subsidiaries is a party.
“Consolidated Net Tangible Assets” means, at the date of any determination
thereof, Consolidated Tangible Assets after deducting therefrom all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed; and
(ii) current maturities of long-term debt, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of the Borrower and
the Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.
“Consolidated Tangible Assets” means, at the date of any determination thereof,
Consolidated Assets after deducting therefrom the value, net of any applicable
reserves and accumulated amortization, of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of the Borrower and
the Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.
“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Borrower on the Closing Date, (b) who, as at such
date, has been a member of such board of directors for at least the twelve
preceding months, or (c) who has been nominated to be a member of such board of
directors by, or elected to such board of directors with the approval of, a
majority of the other Continuing Directors then in office.
“Credit Event” means the making of any Loan.
“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Committed Loans.
“DD&A” means depreciation, depletion and amortization (including amortization of
goodwill) and the amortization of excess costs of equity investments, determined
in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to


8    

--------------------------------------------------------------------------------



EXHIBIT 10.15








be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) become subject of a Bail-In Action, or (iii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority, or (ii), in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in each
of such cases, so long as such ownership interest or such appointment does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Documentation Agents” means Barclays Bank PLC, JPMorgan Chase Bank, N.A., Bank
of America, N.A., BMO Harris Bank N.A., Citigroup Global Markets Inc., Credit
Suisse AG, Cayman Islands Branch, Mizuho Bank, Ltd., MUFG Bank, Ltd., Royal Bank
of Canada, The Bank of Nova Scotia, Houston Branch and Wells Fargo Bank,
National Association, as documentation agents.


9    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.05(a)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.05(a)(iii)).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code or Section 4001(a)(14) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.


10    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Eurodollar Rate” means for any Interest Period as to any Eurodollar Loan, (i)
the rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is less than zero, the Eurodollar
Rate will be deemed to be zero.
“Event of Default” has the meaning specified in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means (i) any Subsidiary that is not a Wholly-owned
Domestic Operating Subsidiary, (ii) any Domestic Subsidiary that is a Subsidiary
of a CFC or any Domestic Subsidiary (including a disregarded entity for U.S.
federal income Tax purposes) substantially all of whose assets (held directly or
through Subsidiaries) consist of Capital Stock of one or more CFCs or
Indebtedness of such CFCs, (iii) any Immaterial Subsidiary, (iv) any Subsidiary
listed on Schedule 1.01A, (v) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse Tax
consequences) of providing a Guaranty shall be excessive in view of the benefits
to be obtained by the Lenders therefrom, (vi) any not-for-profit Subsidiary,
(vii) any Subsidiary that is prohibited by a Requirement of Law from providing a
Guaranty of the Obligations, and (ix) any Subsidiary acquired by the Borrower
and its Subsidiaries after the Closing Date to the extent, and so long as, the
financing documentation governing any existing Indebtedness of such Subsidiary
(other than Indebtedness created or incurred in anticipation of, or with the
intent to circumvent the terms of, this Agreement) that is permitted to survive
pursuant to Section 6.01 (and does survive) prohibits such Subsidiary from
guaranteeing the Obligations; provided, that notwithstanding the foregoing, any
Subsidiary that Guarantees any senior notes or senior debt securities issued by
the Borrower shall not constitute an Excluded Subsidiary for so long as such
Guarantee is in effect.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.18(b) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender


11    

--------------------------------------------------------------------------------



EXHIBIT 10.15








became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Executive Summary” means the Confidential Information Memorandum relating to
this Agreement and the Transactions dated October 2018.
“Existing Credit Agreement” means the Revolving Credit Agreement, dated as of
September 19, 2014 (as amended, restated or otherwise modified), among the
Borrower, the banks and other financial institutions party thereto as lenders
and Barclays Bank, PLC as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
intergovernmental agreement, treaty or convention with respect to the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.
“Fee Letter” has the meaning specified in Section 2.11(c).
“Fee Letters” means, collectively, the Administrative Agent Fee Letter and the
Fee Letter.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).




12    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantors” means each Person that guarantees the Obligations pursuant to the
Guaranty.
“Guaranty” means the Guaranty Agreement substantially in the form of Exhibit
1.01-B hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-owned Subsidiaries) at all times by the
Borrower or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing trust preferred securities or deferrable interest subordinated debt,
and (iii) substantially all the assets of which consist of (A) subordinated debt
of the Borrower or a Subsidiary, and (B) payments made from time to time on the
subordinated debt.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than surety, performance
and guaranty bonds), (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed
(determined as the lesser of the amount of the Indebtedness so secured and such
property’s fair market value), (f) all Guarantees by such Person of Indebtedness
of others (provided that in the event that any Indebtedness of the Borrower or
any Subsidiary shall be the subject of a Guarantee by one or more


13    

--------------------------------------------------------------------------------



EXHIBIT 10.15








Subsidiaries or by the Borrower, as the case may be, the aggregate amount of the
outstanding Indebtedness of the Borrower and the Subsidiaries in respect thereof
shall be determined by reference to the primary Indebtedness so guaranteed, and
without duplication by reason of the existence of any such guarantee), (g) all
Capital Lease Obligations of such Person, (h) all obligations of such Person as
an account party in respect of (i) the full face amount of all letters of credit
(drawn or undrawn) supporting the exposure of such Person under Hedging
Agreements and (ii) the drawn portion of all other letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of funded bankers’ acceptances and (j) Hybrid Securities. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor:
provided that Indebtedness shall not include (1) non-recourse debt, (2)
performance guaranties, (3) monetary obligations or guaranties of monetary
obligations of Person as lessees under leases that are in accordance with GAAP,
recorded as operating leases (and giving effect to the proviso in Section 1.03),
and (4) guarantees by such Person of obligations of others which are not
obligations described in clauses (a) through (j) of this definition, and
provided further, that where any such indebtedness or obligation of such Person
is made jointly, or jointly and severally, with any third party or parties other
than any Subsidiary of such Person, the amount thereof for the purpose of this
definition only shall be the pro rata portion thereof payable by such Person, so
long as such third party or parties have not defaulted on its or their joint and
several portions thereof and can reasonably be expected to perform its or their
obligations thereunder. For the avoidance of doubt, except as expressly provided
in clause (h)(i) above, “Indebtedness” of a Person in respect of such letters of
credit shall include, without duplication, only the principal amount of the
unreimbursed obligations of such Person in respect of such letters of credit
that have been drawn upon by the beneficiaries to the extent of the amount
drawn, and shall include no other obligations in respect of such letters of
credit.
“Indemnified Parties” has the meaning specified in Section 9.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in (a), Other Taxes.
“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).
“Interest Election Request” has the meaning specified in Section 2.07(b).
“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and
(iii) any non-cash interest payments or accruals, all determined in accordance
with GAAP, less (b) Interest Income of such Person for such period.
“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last


14    

--------------------------------------------------------------------------------



EXHIBIT 10.15








day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (a) on the date that is one
week thereafter or (b) on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, in each case as the
Borrower may elect; provided (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of any Eurodollar Borrowing, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall end after the Stated Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:
(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and
(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“IRS” means the United States Internal Revenue Service.
“KML” means Kinder Morgan Canada Limited and its consolidated subsidiaries.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“Lenders” has the meaning specified in the introduction to this Agreement.
“LIBO Rate” shall have the meaning ascribed thereto in the definition of
“Eurodollar Rate”.
“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


15    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Loan Documents” mean, collectively, this Agreement, the Guaranty, the Notes, if
any, the Fee Letters and all other instruments and documents from time to time
executed and delivered by the Borrower or the Guarantors in connection herewith
and therewith.
“Loan Party” means the Borrower and each Guarantor.
“Loans” means advances made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means, relative to any occurrence of whatever nature,
a material adverse effect on (a) the business assets, liabilities or financial
condition of the Borrower and the Subsidiaries taken as a whole, (b) the ability
of the Borrower and the Guarantors, taken as a whole, to perform the Obligations
or (c) the rights and remedies of the Administrative Agent or any Lender against
the Borrower or, taken as a whole, the Guarantors, under any material provision
of this Agreement or any other Loan Document.
“Material Subsidiary” means, as at any date of determination, any Subsidiary of
the Borrower whose total tangible assets (for purposes of the below, when
combined with the tangible assets of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) as at such date of determination are
greater than or equal to 5% of Consolidated Tangible Assets as of the last day
of the fiscal quarter most recently ended for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) (the “Most Recent Financial
Statement Date”), as the case may be; provided that if the aggregate total
tangible assets of all Material Subsidiaries is less than 85% of Consolidated
Tangible Assets as of the Most Recent Financial Statement Date, the Borrower
shall designate Subsidiaries as “Material Subsidiaries” in writing to the
Administrative Agent along with the delivery of the applicable financial
statements pursuant to Section 5.01(a) or (b) such that the deficit described in
this proviso ceases to exist; provided further that KML shall not be eligible to
be considered as a Material Subsidiary (if applicable) until June 30, 2019.
“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.
“Maximum Rate” has the meaning specified in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Most Recent Financial Statement Date” has the meaning specified in the
definition of Material Subsidiary.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means with respect to any Person for any period that net income of
such Person for such period determined in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein).
(a)    net extraordinary gains and losses (other than, in the case of losses,
losses resulting from charges against net income to establish or increase
reserves for potential environmental liabilities and reserves for exposure of
such Person under rate cases);




16    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(b)    net gains or losses in respect of dispositions of assets other than in
the ordinary course of business;
(c)    any gains or losses attributable to write-ups or write-downs of assets;
and
(d)    proceeds of any key man insurance, or any insurance on property, plant or
equipment.
“Net Worth” means, as to the Borrower at any date, the sum of the amount of
shareholders’ equity of the Borrower determined as of such date in accordance
with GAAP, provided there shall be excluded, without duplication, from such
determination (to the extent otherwise included therein) the amount of
accumulated other comprehensive gain or loss as of such date.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” has the meaning specified in Section 6.01.
“Non-Wholly-owned Subsidiary” means any Subsidiary that is not a Wholly-owned
Subsidiary.
“Note” means a Committed Note.
“Notice of Default” has the meaning specified in Section 7.01.
“Notice of Prepayment” has the meaning specified in Section 2.10(b).
“Obligations” means collectively:
(a)    the payment of all indebtedness and liabilities by, and performance of
all other obligations of, the Borrower in respect of the Loans;
(b)    [reserved];
(c)    the payment of all other indebtedness and liabilities by and performance
of all other obligations of the Borrower to the Administrative Agent and the
Lenders under, with respect to, and arising in connection with, the Loan
Documents, and the payment of all indebtedness and liabilities of the Borrower
to the Administrative Agent and the Lenders for fees, costs, indemnification and
expenses (including reasonable attorneys’ fees and expenses) under the Loan
Documents;
(d)    the reimbursement of all sums advanced and costs and expenses incurred by
the Administrative Agent under any Loan Document (whether directly or
indirectly) in connection with the Obligations or any part thereof or any
renewal, extension or change of or substitution for the Obligations or, any part
thereof, whether such advances, costs and expenses were made or incurred at the
request of the Borrower or the Administrative Agent; and
(e)    all renewals, extensions, amendments and changes of, or substitutions or
replacements for, all or any part of the items described under clauses (a)
through (d) above.


17    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“OLP “B”” means Kinder Morgan Operating L.P. “B”, a Delaware limited
partnership.
“Operating Subsidiary” means any operating company that is a Subsidiary of the
Borrower.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning specified in Section 9.05(c).
“Patriot Act” has the meaning specified in Section 9.15.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performance Level” means a reference to one of Performance Level I, Performance
Level II, Performance Level III, Performance Level IV, Performance Level V or
Performance Level VI.
“Performance Level I” means, at any date of determination, that the Borrower
shall have a Borrower Debt Rating in effect on such date of at least A- by S&P
or at least A3 by Moody’s.
“Performance Level II” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I and (b)
that the Borrower shall have a Borrower Debt Rating in effect on such date of at
least BBB+ by S&P or at least Baa1 by Moody’s.
“Performance Level III” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I or
Performance Level II and (b) that the Borrower shall have a Borrower Debt Rating
in effect on such date of at least BBB by S&P, or at least Baa2 by Moody’s.
“Performance Level IV” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I,
Performance Level II or Performance Level III and (b) that the Borrower shall
have a Borrower Debt Rating in effect on such date of at least BBB- by S&P, or
at least Baa3 by Moody’s.
“Performance Level V” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I,
Performance Level II, Performance Level III or Performance Level IV and (b) that
the Borrower shall have a Borrower Debt Rating in effect on such date of at
least BB+ by S&P, or at least Ba1 by Moody’s.


18    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Performance Level VI” means, at any date of determination, that the Performance
Level does not meet the requirements of Performance Level I, Performance Level
II, Performance Level III, Performance Level IV or Performance Level V.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“Principal Office” means the principal office of the Administrative Agent,
presently located in New York, New York, or such other location as designated by
the Administrative Agent from time to time.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning specified in Section 9.05(b).
“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, subject to the provisions of Section
9.02(b), Lenders having Credit Exposure and unused Commitments representing more
than 50% of the sum of the total Credit Exposures and unused Commitments at such
time.




19    

--------------------------------------------------------------------------------



EXHIBIT 10.15








“Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
“Reserve Requirement” means, for any day a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulations. The Reserve Requirement shall be adjusted automatically on and as
of the effective date of any change in any such reserve percentage.
“Responsible Officer” means, as used with respect to the Borrower, the Chairman,
Vice Chairman, President, any Vice President, Chief Executive Officer, Chief
Financial Officer, Controller or Treasurer of the Borrower.
“Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any Capital Stock in the Borrower, or any
payment (whether in cash, securities or other property), including any deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or any option or other right to acquire
any such Capital Stock.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” has the meaning specified in Section 4.14(a).
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.
“Solvent” means, with respect to any Person as of any date, that as of such
date, (a)(i) the sum of such Person’s indebtedness (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on such date; and (iii) such Person has not
incurred, and does not intend to incur, or believe that it will incur
indebtedness (including current obligations) beyond its ability to pay principal
and interest on such indebtedness as it becomes due (whether at maturity or
otherwise); and (b) such Person


20    

--------------------------------------------------------------------------------



EXHIBIT 10.15








is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For the
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Stated Maturity Date” means, for any Lender, the date that is 364 days
following the Closing Date or, if such date is not a Business Day, the
immediately preceding Business Day.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
that is, as of such date, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless the context otherwise clearly requires, references in this
Agreement to a “Subsidiary” or the “Subsidiaries” refer to a Subsidiary or the
Subsidiaries of the Borrower.
“Syndication Agent” means JPMorgan Chase Bank, N.A.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
or withholdings (including backup withholding) assets, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.
“Total Capitalization” means, as to the Borrower at any date, the sum of
Consolidated Net Indebtedness (determined at such date) and the Net Worth
(determined as at the end of the most recent fiscal quarter of the Borrower for
which financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered).
“Total Commitment” means the sum of the Commitments of the Lenders.
“Transactions” has the meaning specified in the Preliminary Statements.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“United States” and “U.S.” each means United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.16(g)(ii)(B)(3).
“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the




21    

--------------------------------------------------------------------------------



EXHIBIT 10.15








Board of Directors or other governing body of such Person or its managing member
or its general partner (or its managing general partner if there is more than
one general partner).
“Wholly-owned Domestic Operating Subsidiary” means any Wholly-owned Subsidiary
that constitutes (i) a Domestic Subsidiary and (ii) an Operating Subsidiary.
“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding in the case of a corporation, directors’ qualifying
shares) is directly or indirectly owned by the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Administrative Agent and the Borrower.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing” or an “ABR Loan” or “ABR
Borrowing”).

SECTION 1.03    Accounting Terms; Changes in GAAP. All accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP applied by the Borrower on a consistent basis, except to
the extent that a deviation therefrom is expressly stated. Should there be a
change in GAAP from that in effect on the Closing Date, such that any of the
defined terms set forth in Section 1.01 and/or compliance with the covenants set
forth in Article VI would then be calculated in a different manner or with
different components or any of such covenants and/or defined terms used therein
would no longer constitute meaningful criteria for evaluating the matters
addressed thereby prior to such change in GAAP (a) the Borrower and the Required
Lenders agree, within the 60‑day period following any such change, to negotiate
in good faith and enter into an amendment to this Agreement in order to modify
the defined terms set forth in Section 1.01 or the covenants set forth in
Article VI, or both, in such respects as shall reasonably be deemed necessary by
the Required Lenders that the criteria for evaluating the matters addressed by
such covenants are substantially the same criteria as were effective prior to
any such change in GAAP, and (b) the Borrower shall be deemed to be in
compliance with such covenants during the 60-day period following any such
change, or until the earlier date of execution of such amendment, if and to the
extent that the Borrower would have been in compliance therewith under GAAP as
in effect immediately prior to such change; provided, however, that for the
avoidance of doubt, any lease that was accounted for by the Borrower or the
Subsidiaries as an operating lease as of the Closing Date and any other lease
entered into after the Closing Date by the Borrower or any Subsidiary shall be
accounted for as an operating lease and not a capital lease to the extent that
such lease would have been characterized as an operating lease as of the Closing
Date.

SECTION 1.04    Interpretation. In this Agreement, unless a clear contrary
intention appears:
(a)    the singular number includes the plural number and vice versa;


22    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(b)    reference to any gender includes each other gender;
(c)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
(d)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; provided that nothing in this
clause (d) is intended to authorize any assignment not otherwise permitted by
this Agreement;
(e)    except as expressly provided to the contrary herein, reference to any
agreement, document or instrument (including this Agreement) means such
agreement, document or instrument as amended, supplemented or modified, or
extended, renewed, refunded, substituted or replaced, and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms hereof,
and reference to any Note or other note or Indebtedness or other indebtedness
includes any note or indebtedness issued pursuant hereto in extension or renewal
or refunding thereof or in substitution or replacement therefor;
(f)    unless the context indicates otherwise, reference to any Article,
Section, Schedule or Exhibit means such Article or Section hereof or such
Schedule or Exhibit hereto;
(g)    the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;
(h)    with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;
(i)    reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time; and
(j)    the words “asset” and “property” shall be construed to have the same
meaning and effect and refer to any and all tangible and intangible assets and
properties.

ARTICLE II
THE CREDITS

SECTION 2.01    Commitments.
Subject to the terms and conditions set forth herein, each Lender agrees to make
Committed Loans in U.S. dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the sum
of the total Credit Exposures exceeding the Total Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Committed Loans.

SECTION 2.02    Loans and Borrowings.
(a)    Each Committed Loan shall be made as part of a Borrowing consisting of
Committed Loans denominated in U.S. dollars made by the Lenders, ratably in
accordance with their Applicable Percentage of the Total Commitment on the date
such Loan is made hereunder. The failure of


23    

--------------------------------------------------------------------------------



EXHIBIT 10.15








any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $3,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment.
(d)    There shall not at any time be more than a total of twelve Eurodollar
Borrowings outstanding.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Stated
Maturity Date.

SECTION 2.03    Requests for Borrowings.
To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request (which request shall be in writing unless otherwise agreed to by
the Administrative Agent) (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York, New York time, three Business Days before the date of
the proposed Borrowing and (b) in the case of an ABR Borrowing, not later than
10:00 a.m., New York, New York, time, on the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and shall be made by hand
delivery, telecopy or electronic communication (e-mail) to the Administrative
Agent of a written Borrowing Request in a form of Exhibit 2.03 (a “Borrowing
Request”) and signed by the Borrower. Each such Borrowing Request shall specify
the following information in compliance with Section 2.02:


(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06;




24    

--------------------------------------------------------------------------------



EXHIBIT 10.15








If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender in writing of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04    [Reserved].

SECTION 2.05    [Reserved].

SECTION 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York, New York time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each Borrowing requested pursuant to Section 2.03 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the Borrowing Request or otherwise agreed upon by the
Borrower and the Administrative Agent from time to time.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or prior to 11:00 a.m., New York,
New York, time, on such date in the case of an ABR Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s Applicable
Percentage of such Borrowing, the Administrative Agent may assume that such
Lender has made such Applicable Percentage of such Borrowing available on such
date in accordance with Section 2.06(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its Applicable Percentage of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from the date such amount is made available to the Borrower to the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

SECTION 2.07    Interest Elections.
(a)    Subject to Section 2.13, each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, subject to Section 2.13, the Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion


25    

--------------------------------------------------------------------------------



EXHIBIT 10.15








shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section 2.07, the Borrower shall
notify the Administrative Agent of such election (which notification shall be in
writing unless otherwise agreed to by the Administrative Agent) by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable and shall be made by hand delivery or telecopy or by electronic
communication (e-mail) to the Administrative Agent of an Interest Election
Request in the form of Exhibit 2.07 (an “Interest Election Request”).
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender in writing of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if and so long as an
Event of Default is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then so long as an Event of
Default has occurred and is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing, and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.08    Termination and Reduction of Commitments; Mandatory Prepayments.




26    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(a)    Unless previously terminated, the Total Commitment shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Total Commitment, in whole or in part; provided that (i) each partial reduction
of the Total Commitment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the total Credit
Exposures would exceed the Total Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Total Commitment under Section 2.08(a) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
2.08 shall be irrevocable; provided that a notice of termination of the Total
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Total Commitment shall be
permanent. Except as expressly provided in Section 2.19, each reduction of the
Total Commitment shall be made ratably among the Lenders in accordance with
their Applicable Percentages.

SECTION 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Committed Loan on the Maturity Date. In addition, if the total Credit Exposures
exceeds the Total Commitment, the Borrower shall pay to the Administrative Agent
for the account of each Lender an aggregate principal amount of Committed Loans
sufficient to cause the total Credit Exposures not to exceed the Total
Commitment; provided, however, if the repayment of the outstanding Committed
Loans does not cause the total Credit Exposures, to be equal to or less than the
Total Commitment, the Borrower shall deposit in an account with the
Administrative Agent in the name of the Administrative Agent and for the benefit
of the Lenders, an amount in cash equal to the amount by which the total Credit
Exposures exceeds the Total Commitment, which cash deposit shall be held by the
Administrative Agent for the payment of the Obligations of the Borrower under
this Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account other than any interest earned on the investment of such
deposit (which investments shall be made at the option and sole discretion of
the Administrative Agent, but only in investments rated at least AA (or
equivalent) by at least one nationally recognized rating agency, unless an Event
of Default shall have occurred and be continuing, and in any event at the
Borrower’s risk and expense). Interest or profits, if any, on such investments
shall accumulate in such account. Moneys in such account shall be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. At any time when the sum of the total Credit Exposures does not
exceed the Total Commitment and so long as no Default under Section 7.01(b) or
Event of Default shall then exist, upon the request of the Borrower the amount
of such deposit (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after receipt of such request.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


27    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to Section 2.09(b)
or (c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error or conflict therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Committed
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Committed Note. Thereafter, the Loans evidenced by such Committed Note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.05) be represented by one or more Committed Notes in such forms
payable to the payee named therein.

SECTION 2.10    Voluntary Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 2.10(b).
(b)    The Borrower shall notify the Administrative Agent (which notice shall be
made in writing by telecopy or electronic communication (e-mail) in the form of
Exhibit 2.10 (a “Notice of Prepayment”)) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York, New York time, three Business Days before the date of prepayment or (ii)
in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New
York, New York time, one Business Day prior to the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, Type and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Total Commitment as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination of the
Total Commitment is revoked in accordance with Section 2.08. Each partial
prepayment shall be in an aggregate amount not less than, and shall be an
integral multiple of, the amounts shown below with respect to the applicable
Type of Loan or Borrowing:
Type of 
Loan/Borrowing
Integral 
Multiple of
Minimum 
Aggregate Amount
Eurodollar Borrowing
$1,000,000
$3,000,000
ABR Borrowing
$1,000,000
$1,000,000



Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders in writing of the contents
thereof. If the Borrower fails to designate the Type of Borrowings to be
prepaid, partial prepayments shall be applied first to the outstanding ABR
Borrowings until the outstanding principal amount of all ABR Borrowings is
repaid in full, and then to the outstanding principal amount of Eurodollar
Borrowings. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied to the
Loans included in the prepaid Borrowing in accordance


28    

--------------------------------------------------------------------------------



EXHIBIT 10.15








with the Lenders’ Applicable Percentage of such Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.

SECTION 2.11    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender) a commitment fee (the “Commitment
Fee”), which shall be equal to (a) the Applicable Commitment Fee Rate times (b)
the daily average undrawn portion of the such Lender’s Commitment, during the
period from the Closing Date to the later of (i) the date on which such
Commitment terminates and (ii) the date on which the Loans are paid in full;
provided that, if such Lender continues to have any Credit Exposure after its
Commitment terminates, then such Commitment Fee shall continue to accrue on the
daily amount of such Lender’s Credit Exposure from the date on which its
Commitment terminates to the date on which such Lender ceases to have any Credit
Exposure. Accrued Commitment Fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Commitments terminate and the date the Loans are paid in full,
commencing on the first such date to occur after the Closing Date. All
Commitment Fees shall be computed on the basis of a year of 365 or 366 days, as
the case may be, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    [Reserved].
(c)    The Borrower agrees to pay, without duplication, to (i) the
Administrative Agent and the Lenders, for their own accounts (or that of their
applicable Affiliate), fees payable in the amounts and at the times specified in
that letter agreement dated October 23, 2018 among the Borrower, Barclays Bank
PLC and JPMorgan Chase Bank, N.A. (as from time to time amended, the “Fee
Letter”) and (ii) the Administrative Agent, for its own account (or that of its
applicable Affiliate), fees payable in amounts and at the times specified in
that letter agreement dated October 23, 2018 among the Borrower and Barclays
Bank PLC (the “Administrative Agent Fee Letter”).
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (for distribution, in the case of
Commitment Fees and participation fees, to the Lenders). Except as required by
law, fees paid shall not be refundable under any circumstance.

SECTION 2.12    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the sum of Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Alternate Base Rate.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.12(c) shall be payable on demand,


29    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Committed Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, (iii) in the event of any
conversion of any Eurodollar Committed Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion and (iv) all accrued interest shall be payable
upon termination of the Total Commitment.
(e)    All interest hereunder shall be computed on the basis of a year of
360-day year, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.13    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders in writing that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be


30    

--------------------------------------------------------------------------------



EXHIBIT 10.15








determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.13(b), only to the extent the LIBO Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.14    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal,
Commitments, or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy
and/or liquidity requirements), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.14 and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.


31    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow (unless such failure was
caused by the failure of a Lender to make such Loan), convert, continue or
prepay any Eurodollar Loan, or the failure to convert an ABR Loan to a
Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08 and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over (ii)
the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the Eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

SECTION 2.16    Taxes.
(a)    Defined Terms. For purposes of this Section 2.16, the term “Requirement
of Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by a Requirement of
Law. If any Requirement of Law (as determined in the good faith discretion of
the Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by the Withholding Agent, then the Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Requirement of Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


32    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(c)    Payment of Other Taxes by the Borrower. Without duplication of any
obligation under this Section 2.16, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirement of
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Borrower. Without duplication of any obligation
under this Section 2.16, the Borrower shall indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, the Borrower shall not be required to
indemnify a Recipient pursuant to this Section 2.16(d) for any Indemnified Taxes
unless such Recipient makes written demand on the Borrower for indemnification
for such Indemnified Taxes no later than six months after the earlier of (i) the
date on which such Recipient receives written demand from the relevant
Governmental Authority for payment of such Indemnified Taxes or (ii) the date on
which such Recipient has made payment of such Indemnified Taxes. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.05(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirement of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or


33    

--------------------------------------------------------------------------------



EXHIBIT 10.15








information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in subsections (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such Tax
treaty and (y) IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such Tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16-A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.16-B or Exhibit 2.16-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.16-D on behalf of each such direct and indirect partner;


34    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirement of Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed and executed, together with such
supplementary documentation as may be prescribed by applicable Requirement of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Requirement of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Requirement of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


35    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(i)    On or before the date that Barclays Bank PLC (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower two duly executed originals of either (i) IRS Form
W-9 (or any applicable successor form) certifying that the Administrative Agent
is not subject to backup withholding, or (ii) IRS Form W-8IMY (or any applicable
successor form) establishing that the Administrative Agent will act as a
withholding agent for any U.S. federal withholding tax imposed with respect to
any payments made to Lenders under any Loan Document.
(j)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by the Borrower
hereunder (whether of principal, interest or fees, or under Section 2.14, 2.15
or 2.16, or otherwise) prior to 12:00 noon, New York, New York time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its Principal Office, except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a


36    

--------------------------------------------------------------------------------



EXHIBIT 10.15








participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from the date
such amount is distributed to it to the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules or
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(d) or 8.08, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

SECTION 2.18    Mitigation of Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.14, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.16 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.18(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.05), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.14 or Section 2.16)
and obligations under this Agreement and the related Loan Documents to an


37    

--------------------------------------------------------------------------------



EXHIBIT 10.15








Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.05;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19    Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.02.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.09 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and


38    

--------------------------------------------------------------------------------



EXHIBIT 10.15








sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    (A) Each Defaulting Lender shall be entitled to receive a Commitment
Fee for any period during which that Lender is a Defaulting Lender only to
extent allocable to the outstanding principal amount of the Loans funded by it.
(B)    With respect to any Commitment Fee under Section 2.11(b) not required to
be paid to any Defaulting Lender pursuant to clause (A) above, the Borrower
shall not be required to pay the remaining amount of any such fee.
(b)    If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with their respective Commitments, whereupon, that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III
CONDITIONS PRECEDENT

SECTION 3.01    Conditions Precedent to the Closing Date. The obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied or waived in accordance with
Section 9.02:
(a)    The Administrative Agent shall have received the following, each dated as
of the Closing Date:
(i)    this Agreement executed by each party hereto;
(ii)    the Guaranty executed by each party thereto;
(iii)    a certificate of an officer and of the secretary or an assistant
secretary of the Borrower and each Guarantor, certifying, inter alia (A) true
and complete copies of each of the certificate of incorporation or other
appropriate organizational document, as amended and in effect, of such Person,
the bylaws or similar organizational document, as amended and in effect, of such
Person and the resolutions adopted by the Board of Directors or similar
governing body of such Person (1) authorizing the execution, delivery and
performance by such Person of each Loan


39    

--------------------------------------------------------------------------------



EXHIBIT 10.15








Document to which such Person is or will be a party, (2) approving the Loan
Documents to which such Person is or will be a party and (3) authorizing
officers of such Person to execute and deliver the Loan Documents to which such
Person is or will be a party and any related documents and (B) the incumbency
and specimen signatures of the officers of such Person executing any documents
on its behalf; provided, that there shall be no requirement to deliver such
certificates for any Guarantor that is not a Material Subsidiary;
(iv)    a certificate of a Responsible Officer of the Borrower certifying as to
the satisfaction of the conditions in Sections 3.01(c) and (e); and
(v)    signed opinions addressed to the Administrative Agent and the Lenders
from legal counsel to the Borrower and the Guarantors covering the matters
reasonably requested by the Administrative Agent; provided, that there shall be
no requirement to deliver opinions of legal counsel for any Guarantor that is
not a Material Subsidiary.
(b)    The Administrative Agent shall have received a certificate of appropriate
officials as to the existence and good standing of the Borrower and each
Guarantor.
(c)    There shall not have occurred any change, effect, event or occurrence
since December 31, 2017 that, individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect.
(d)    The Administrative Agent shall have received evidence that the Existing
Credit Agreement has been, or substantially concurrently with the Closing Date
will be, terminated and the obligations outstanding thereunder repaid in full
pursuant to customary payoff documentation, including evidence of the release of
Liens, if any, granted in connection therewith.
(e)    The conditions precedent set forth in Sections 3.02(b) and (d) shall have
theretofore been satisfied or waived in accordance with Section 9.02.
(f)    (i) The Administrative Agent shall have received (for distribution to the
Lenders so requesting) at least three business days prior to the Closing Date
all documentation and other information about the Borrower and Guarantors as
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act, to the extent reasonably requested by any Lender to the
Administrative Agent and conveyed by the Administrative Agent to the Borrower in
writing at least 10 days prior to the Closing Date and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Closing Date, any Lender that has
requested, in a written notice to the Borrower at least 10 days prior to the
Closing Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied).
(g)    All fees required to be paid on the Closing Date pursuant to the Fee
Letters referenced in Section 2.11(c) and all reasonable out-of-pocket expenses
required to be paid on the Closing Date, to the extent invoiced at least two
Business Days prior to the Closing Date shall have been paid.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date in writing promptly upon such conditions precedent being satisfied
(or waived in accordance with Section 9.02), and such notice shall be conclusive
and binding.


40    

--------------------------------------------------------------------------------




EXHIBIT 10.15








SECTION 3.02    Conditions Precedent to Each Credit Event. The obligations of
the Lenders to make Loans hereunder is subject to the satisfaction or waiver in
accordance with Section 9.02 of the following conditions precedent:
(a)    The conditions precedent set forth in Section 3.01 shall have theretofore
been satisfied or waived in accordance with Section 9.02;
(b)    The representations and warranties set forth in Article IV and in the
other Loan Documents shall be true and correct in all material respects as of,
and as if such representations and warranties were made on, the Borrowing Date
of the proposed Loan (unless such representation and warranty expressly relates
to an earlier date), and by the Borrower’s delivery of a Borrowing Request, the
Borrower shall be deemed to have certified to the Administrative Agent and the
Lenders that such representations and warranties are true and correct in all
material respects;
(c)    The Company shall have complied with the provisions of Section 2.03;
(d)    No Default or Event of Default shall have occurred and be continuing or
would result from such Credit Event; and
(e)    A Borrowing Request shall have been delivered in accordance with the
terms of Section 2.03.
The acceptance by the Borrower of the benefits of each Credit Event shall
constitute a representation and warranty by the Borrower to each of the Lenders
that all of the conditions specified in this Section 3.02 above exist as of that
time.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
On the Closing Date and on each Borrowing Date, the Borrower makes the following
representations and warranties to the Administrative Agent and the Lenders:

SECTION 4.01    Organization and Qualification. The Borrower and each of the
Material Subsidiaries (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the state of its incorporation, organization or formation, (b) has
all requisite corporate, partnership, limited liability company or other power
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (c) is duly qualified to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified would, individually or together with all such other failures
of the Borrower and the Subsidiaries, have a Material Adverse Effect.

SECTION 4.02    Authorization, Validity, Etc. The Borrower and each Guarantor
has all requisite corporate (or other organizational) power and authority to
execute and deliver, and to incur and perform its obligations under this
Agreement and under the other Loan Documents to which it is a party and, in the
case of the Borrower, to make the Borrowings hereunder, and all such actions
have been duly authorized by all necessary proceedings on its behalf. This
Agreement and the other Loan Documents have been duly and validly executed and
delivered by or on behalf of the Borrower (and, on the Closing Date, with
respect to the Guaranty, each Guarantor) party thereto and constitute valid and
legally binding agreements of the Borrower and each Guarantor, as applicable,
enforceable against the Borrower or the Guarantor in accordance with the
respective terms thereof, except (a) as may be limited by bankruptcy,
insolvency, reorganization,


41    

--------------------------------------------------------------------------------



EXHIBIT 10.15








moratorium, fraudulent transfer, fraudulent conveyance or other similar laws
relating to or affecting the enforcement of creditors’ rights generally, and by
general principles of equity (including principles of good faith,
reasonableness, materiality and fair dealing) which may, among other things,
limit the right to obtain equitable remedies (regardless of whether considered
in a proceeding in equity or at law) and (b) as to the enforceability of
provisions for indemnification for violation of applicable securities laws,
limitations thereon arising as a matter of law or public policy.

SECTION 4.03    Governmental Consents, Etc. No authorization, consent, approval,
license or exemption of or registration, declaration or filing with any
Governmental Authority, is necessary for the valid execution and delivery of, or
the incurrence and performance by the Borrower or each Guarantor of its
obligations under, any Loan Document to which it is a party, except those that
have been obtained and such matters relating to performance as would ordinarily
be done in the ordinary course of business after the Closing Date.

SECTION 4.04    No Breach or Violation of Agreements or Restrictions, Etc.
Neither the execution and delivery of, nor the incurrence and performance by any
Loan Party of its obligations under, the Loan Documents to which it is a party,
nor the extensions of credit contemplated by the Loan Documents, will (a) breach
or violate any applicable Requirement of Law, (b) result in any breach or
violation of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of its property or assets
(other than Liens created or contemplated by this Agreement) pursuant to the
terms of, any indenture, mortgage, deed of trust, agreement or other instrument
to which it or any of the Subsidiaries is party or by which any of its
properties or assets, or those of any of the Subsidiaries is bound or to which
it is subject, except for breaches, violations and defaults under clauses (a)
and (b) that neither individually nor in the aggregate could reasonably be
expected to result in a Material Adverse Effect, or (c) violate any provision of
the organizational documents of such Loan Party.

SECTION 4.05    Properties. Each of the Borrower and the Material Subsidiaries
has good title to, or valid leasehold or other interests in, all its real and
personal property material to its business free of all Liens securing
Indebtedness except for such Liens permitted under Section 6.02.

SECTION 4.06    Litigation and Environmental Matters. (a) Except as disclosed in
the most recent Annual Report on Form 10-K delivered by the Borrower to the
Lenders, there is no action, suit or proceeding by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Material Subsidiaries
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect.
(b)    Except as disclosed in the most recent Annual Report on Form 10-K
delivered by the Borrower to the Lenders, the associated liabilities and costs
of the Borrower’s compliance with Environmental Laws (including any capital or
operating expenditures required for clean-up or closure of properties currently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with environmental protection standards imposed by
Environmental Laws or as a condition of any license, permit or contract, any
related constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Materials, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses) are unlikely to result in a Material Adverse Effect.

SECTION 4.07    Financial Statements.


42    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(a)    The consolidated balance sheet of the Borrower and the Subsidiaries as at
December 31, 2017 and the related consolidated statements of income,
comprehensive income, shareholders’ equity and cash flows of the Borrower and
the Subsidiaries for the fiscal year ended on said date, with the opinion
thereon of PricewaterhouseCoopers LLP and set forth in the Borrower’s 2017
Annual Report on Form 10-K, as filed with the SEC, fairly present, in all
material respects, the consolidated financial position of the Borrower and the
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year in accordance with GAAP.
(b)    The unaudited consolidated balance sheets of the Borrower and the
Subsidiaries as at March 31, 2018, June 30, 2018 and September 30, 2018 and the
related consolidated statements of income and cash flows of the Borrower and the
Subsidiaries for the three month period ended on such date and set forth in the
Borrower’s Quarterly Report on Form 10-Q for its fiscal quarter then ended, as
filed with the SEC, fairly present, in all material respects, the consolidated
financial position of the Borrower and the Subsidiaries as of such date and
their consolidated results of their operations cash flows for the applicable
time period ended on said date (subject to the absence of footnotes and to
normal year-end and audit adjustments), in accordance with GAAP applied on a
basis consistent with the financial statements referred to in Section 4.07(a).
(c)    On the Closing Date and since the date of the Annual Report on Form 10-K
delivered by the Borrower to the Lenders with respect to the fiscal year ended
December 31, 2017, there has been no material adverse change in the business,
assets, liabilities or financial condition of the Borrower and the Subsidiaries,
taken as a whole.

SECTION 4.08    Disclosure.
(a)    As of the Closing Date only, information heretofore furnished by the
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby, together
with the Executive Summary is, when taken as a whole, true and accurate in all
material respects on the date as of which such information is stated or
certified. The Executive Summary and the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
syndication or negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished) on or prior to the Closing
Date, when taken as a whole, do not contain any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time (it being
recognized, however, that projections as to future events are not to be viewed
as facts and that the actual results during the period or periods covered by any
projects may materially different from the projected results).
(b)    As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date to any Lender in connection with this Agreement is true and correct
in all respects.

SECTION 4.09    Investment Company Act. The Borrower is not, and no Loan Party
is required to register as, an “investment company,” as such term is defined in
the Investment Company Act of 1940, as amended.

SECTION 4.10    ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance


43    

--------------------------------------------------------------------------------



EXHIBIT 10.15








in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan, except where the failure to so fulfill such
obligations and such noncompliance individually, or together with all such
failures to fulfill such obligations and all such noncompliance, could not
reasonably be expected to result in a Material Adverse Effect. No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA, which waiver, failure, amendment or liability
individually, or collectively with all such waivers, failures, amendments or
liabilities, could reasonably be expected to result in a Material Adverse
Effect. Except where the failure to so fulfill such obligations and such
noncompliance could individually, or together with all such failures to fulfill
such obligations and all such noncompliance could reasonably be expected to
result in a Material Adverse Effect, (i) no “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, has occurred with
respect to a Plan (other than an event for which the 30 day notice period is
waived),. (ii) neither the Borrower nor any member of its ERISA Group has
received any notice from the PBGC or a plan administrator relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan and (iii) neither the Borrower or any members of its ERISA Group has
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, nor has the Borrower, any members of its ERISA Group, or
any Multiemployer Plan from the Borrower or member of its ERISA Group received
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Title IV of ERISA.

SECTION 4.11    Tax Returns and Payments. The Borrower and the Material
Subsidiaries have caused to be filed all federal income Tax returns and other
material Tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all Taxes
(including estimated Taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except for Taxes being contested
in good faith by appropriate proceedings for which adequate reserves in
accordance with GAAP have been created on the books of the Borrower and the
Subsidiaries and where the failure to pay such Taxes (individually or in the
aggregate for the Borrower and the Subsidiaries) would not have a Material
Adverse Effect.

SECTION 4.12    Compliance with Laws and Agreements. Each of the Borrower and
the Material Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate for the
Borrower and the Material Subsidiaries, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 4.13    Purpose of Loans.
(a)    All proceeds of the Loans will be used for the purposes set forth in
Section 5.07.
(b)    Neither the Borrower nor any agent acting on its behalf has taken or will
take any action which might cause this Agreement or any other Loan Document to
violate Regulation T, Regulation U, Regulation X, or any other regulation of the
Board or to violate the Exchange Act. Margin stock does not constitute more than
25% of the assets of the Borrower, or of the Borrower and the Subsidiaries on a
consolidated basis, and the Borrower does not intend or foresee that it will
ever do so.


44    

--------------------------------------------------------------------------------




EXHIBIT 10.15








SECTION 4.14    Foreign Assets Control Regulations, etc. (a) To the extent
applicable, no part of the proceeds of the Loans will (i) be used to violate in
any material respect the Trading with the Enemy Act, as amended, or (ii) be
used, directly or indirectly or made available to any subsidiary, joint venture
partner or any other Person to fund or support any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding or extension, is, or whose government is, at the time of making such
Loans, the subject of any economic or financial sanctions or trade embargoes
administered or enforced by the U.S. Government, including any enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control or the U.S.
Department of State (collectively, “Sanctions”).
(b)    Neither the Borrower nor any Subsidiary, nor, to the knowledge of the
Borrower, any director, officer, employee, agent, affiliate or representative of
the Borrower or any Subsidiary is a Person that is, or is owned or controlled
by, a Sanctioned Person. The Borrower and the Subsidiaries are in compliance, in
all material respects, with the Patriot Act.
(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any person in violation of any Anti-Corruption
Laws, to the extent the Anti-Corruption Laws apply to the Borrower or one of the
Subsidiaries.

SECTION 4.15    Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

ARTICLE V
AFFIRMATIVE COVENANTS
From the Closing Date until the Commitments have expired or been terminated and
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
(a)    within ten days after the date in each fiscal year on which the Borrower
is required to file its Annual Report on Form 10-K with the SEC or, if earlier,
100 days after the end of each fiscal year (i) such Annual Report, and (ii) its
audited consolidated balance sheet and the related consolidated statements of
income, comprehensive income, operations, shareholders’ equity and cash flows as
of the end of and for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous fiscal year, all reported on
by, and accompanied by an opinion (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of their audit) of, PricewaterhouseCoopers LLP, or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial position, results of operations and cash flows of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP; provided, however,
that (x) the Borrower shall be deemed to have furnished said Annual Report on
Form 10-K for purposes of clause (i) if it shall have timely made the same
available on “EDGAR” and/or on its home page on the worldwide web (at the date
of this Agreement located at http://www.kindermorgan.com) and complied with the
last grammatical paragraph of this Section 5.01 in respect thereof, and (y) if
said Annual Report contains such consolidated balance sheet and such
consolidated statements of results of income, comprehensive income,
shareholders’ equity and cash flows, and the report thereon of such independent
public accountants (without qualification or exception, and to the effect, as
specified above), the Borrower shall not be required to comply with clause (ii);


45    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(b)    within five days after each date in each fiscal year on which the
Borrower is required to file a Quarterly Report on Form 10-Q with the SEC or, if
earlier, 50 days after the end of each fiscal quarter (i) such Quarterly Report,
and (ii) its consolidated balance sheet and the related consolidated statements
of income and cash flows as of the end of and for the fiscal quarter to which
said Quarterly Report relates and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures as of the end and for
the corresponding period or periods of the previous fiscal year, all certified
by a Responsible Officer as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, however, that
(x) the Borrower shall be deemed to have furnished said Quarterly Report for
purposes of clause (i) if it shall have timely made the same available on
“EDGAR” and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.kindermorgan.com) and complied with the last
grammatical paragraph of this Section 5.01 in respect thereof, and (y) if said
Quarterly Report contains such consolidated balance sheet and consolidated
statements of income and cash flows, and such certifications, the Borrower shall
not be required to comply with clause (ii);
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate in substantially the
form of Exhibit 5.01 signed by an authorized financial or accounting officer of
the Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 6.07, (ii) (A) in the case of the first set of financial statements
delivered following the Closing Date, setting forth a list of the Material
Subsidiaries, and (B) in the case of each set of financial statements delivered
thereafter, an update of any change in the list of the Material Subsidiaries or
stating that there has been no such change, and (iii) stating whether any
Default or Event of Default exists on the date of such certificate and, if any
Default or Event of Default then exists, setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;
(d)    prompt written notice of the following:
(i)    the occurrence of any Default or Event of Default;
(ii)    any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect; and
(iii)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification;
(each notice delivered under this Section 5.01(d) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);
(e)    without duplication of any other requirement of this Section 5.01,
promptly upon the mailing thereof to the public shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
(f)    promptly upon the filing thereof with the SEC, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Form 8-K which the Borrower shall
have filed with the SEC;


46    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(g)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) (other than such event as to which the 30-day notice requirement is
waived) with respect to any Plan which would reasonably be expected to
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial material Withdrawal Liability under Title IV of ERISA or
notice that any Multiemployer Plan is insolvent, is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) fails
to satisfy, or applies for a waiver of, the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take; and
(h)    (x) from time to time such other information (other than projections)
regarding the business, affairs or financial condition of the Borrower or any
Subsidiary as the Required Lenders or the Administrative Agent may reasonably
request and (y) promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent for distribution
to the Lenders so requesting for purposes of compliance with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation.
Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(f) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent and the Lenders that such
information has been posted on “EDGAR” or the Borrower’s website or another
website identified in such notice and accessible by the Administrative Agent and
the Lenders without charge (and the Borrower hereby agrees to provide such
notice); provided that such notice may be included in a certificate delivered
pursuant to Section 5.01(c).

SECTION 5.02    Existence, Conduct of Business. The Borrower will, and will
cause each of the Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so (individually
or collectively with all such failures) could not reasonably expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.03    Payment of Obligations. The Borrower will, and will cause each
of the Material Subsidiaries to, pay, before the same shall become delinquent or
in default, its Indebtedness and Tax liabilities but excluding Indebtedness
(other than the Obligations) that is not in excess of $150,000,000, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Material Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.


47    

--------------------------------------------------------------------------------




EXHIBIT 10.15








SECTION 5.04    Maintenance of Properties; Insurance.
(a)    The Borrower will keep, and will cause each Material Subsidiary to keep,
all property material to the conduct its business (taken as a whole) in good
working order and condition, ordinary wear and tear excepted, in the reasonable
judgment of the Borrower.
(b)    The Borrower will maintain or cause to be maintained with, in the good
faith judgment of the Borrower, financially sound and reputable insurers, or
through self-insurance, insurance with respect to its properties and business
and the properties and businesses of the Subsidiaries against loss or damage of
the kinds customarily insured against by business enterprises of established
reputation engaged in the same or similar business and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other corporations. Such insurance may include
self-insurance or be subject to co-insurance, deductibility or similar clauses
which, in effect, result in self-insurance of certain losses, provided that such
self-insurance is in accord with the approved practices of business enterprises
of established reputation similarly situated and adequate insurance reserves are
maintained in connection with such self-insurance, and, notwithstanding the
foregoing provisions of this Section 5.04 the Borrower or any Subsidiary may
effect workers’ compensation or similar insurance in respect of operations in
any state or other jurisdiction any through an insurance fund operated by such
state or other jurisdiction or by causing to be maintained a system or systems
of self-insurance in accord with applicable laws.

SECTION 5.05    Books and Records; Inspection Rights. The Borrower will, and
will cause each of the Material Subsidiaries to, keep, in accordance with GAAP,
books of record and account. The Borrower will, and will cause each of the
Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice during normal
business hours, and, if the Borrower shall so request, in the presence of a
Responsible Officer or an appointee of a Responsible Officer, at the expense of
the Administrative Agent or such Lender (unless an Event of Default exists, in
which event the expense shall be that of the Borrower) to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
times, and as often, as reasonably requested, but unless an Event of Default
exists, no more frequently than once during each calendar year.

SECTION 5.06    Compliance with Laws. The Borrower will, and will cause each of
the Material Subsidiaries to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.07    Use of Proceeds. The proceeds of the Loans will be used for
working capital and other general corporate purposes.

SECTION 5.08    Additional Guarantors. The Borrower shall cause each Subsidiary
(including, without limitation, any Division Successor) (other than any Excluded
Subsidiary) formed or otherwise purchased or acquired after the Closing Date
(including each Subsidiary that ceases to constitute an Excluded Subsidiary
after the Closing Date) to execute a supplement to the Guaranty and become a
Guarantor within 45 days of the occurrence of the applicable event specified in
this Section 5.08 (or such longer period of time as the Administrative Agent
shall reasonably agree).


48    

--------------------------------------------------------------------------------




EXHIBIT 10.15








ARTICLE VI
NEGATIVE COVENANTS
From the Closing Date until the Commitments have expired or terminated and
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01    Indebtedness of Non-Guarantor Subsidiaries. The Borrower will
not permit any Subsidiary that is not a Guarantor (each a “Non-Guarantor
Subsidiary”) to create, incur or assume Indebtedness other than the following:
(a)    Indebtedness existing as of the Closing Date and set forth on Schedule
6.01 and any Indebtedness incurred to refund, extend, refinance or otherwise
replace such Indebtedness; provided that the principal amount of such
Indebtedness does not exceed the principal amount of Indebtedness refinanced
(plus the amount of penalties, premiums, fees, accrued interest and reasonable
expenses and other obligations incurred therewith) at the time of the
refinancing;
(b)    Indebtedness owing to the Borrower or its Subsidiaries;
(c)    Indebtedness that is (or was) secured by Liens permitted pursuant to
Section 6.02(b) or (c) and any Indebtedness incurred to refund, extend,
refinance or otherwise replace such Indebtedness; provided, that the principal
amount of such Indebtedness does not exceed the principal amount of Indebtedness
refinanced (plus the amount of penalties, premiums, fees, accrued interest and
reasonable expenses and other obligations incurred therewith) at the time of
refinancing;
(d)    (i) Indebtedness attaching to any property or asset prior to the
acquisition thereof by any Non-Guarantor Subsidiary or of, or attaching to any
property or asset of, any Person that becomes a Non-Guarantor Subsidiary after
the date hereof prior to the time such Person becomes a Non-Guarantor
Subsidiary, in each case, outstanding prior to the acquisition of such property
or asset or such Person becoming a Non-Guarantor Subsidiary; provided that such
Indebtedness was not incurred in contemplation of or in connection with such
acquisition or such Person becoming a Non-Guarantor Subsidiary, as the case may
be and (ii) and any Indebtedness incurred to refund, extend, refinance or
otherwise replace such Indebtedness (plus the amount of penalties, premiums,
fees, accrued interest and reasonable expenses and other obligations incurred
therewith);
(e)    Indebtedness of Foreign Subsidiaries; and
(f)    Indebtedness of Non-Wholly-owned Subsidiaries.

SECTION 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien securing Indebtedness on
any property or asset now owned or hereafter acquired by it except:
(a)    Liens existing as of the Closing Date (including any replacement,
extension or renewal of any such Lien permitted upon or in the same assets
(other than after acquired property that is affixed or incorporated into the
property covered by such Lien) theretofore subject to such Lien or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor except to the extent otherwise permitted
hereunder) of the Indebtedness secured thereby);
(b)    Liens securing (A) Capital Lease Obligations, or (B) Indebtedness
incurred to finance the acquisition, construction, expansion or improvement of
any fixed or capital assets of the Borrower


49    

--------------------------------------------------------------------------------



EXHIBIT 10.15








or its Subsidiaries; provided that (x) such Liens attach at all times only to
the assets so financed except for accessions to such property, improvements
thereof and general intangibles relating thereto, and the proceeds and the
products thereof and (y) individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;
(c)    Liens existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, in each case, pursuant to security documents in
effect prior to the acquisition of such property or asset or such Person
becoming a Subsidiary (“Existing Security Documents”), and securing Indebtedness
whose incurrence, for purposes of this Agreement, by virtue of acquisition of
such property or asset, or by virtue of such Person so becoming a Subsidiary,
would not result in a violation of Section 6.07; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary except to the
extent such Lien attaches to such property or assets pursuant to Existing
Security Documents, (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof. For
purposes of this Section 6.02(c), the Indebtedness so secured shall be deemed to
have been incurred on the last day of the fiscal quarter then most recently
ended; and
(d)    Liens, not otherwise permitted by the foregoing clauses (a) and (b),
securing Indebtedness in an aggregate amount not exceeding 15% of Consolidated
Net Tangible Assets.

SECTION 6.03    Fundamental Changes. The Borrower will not, and will not permit
any Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (including pursuant to a Division and whether in
one transaction or in a series of transactions) all (or substantially all) of
its assets, or all or substantially all of the stock of or other equity interest
in any of the Material Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, unless: (a) at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing; and (b) (i) the Borrower or a Material
Subsidiary is the surviving entity or the recipient of the assets so sold,
transferred, leased or otherwise disposed of in any such sale, transfer, lease
or other disposition of assets, provided, that no such merger, consolidation,
sale, transfer, lease or other disposition shall have the effect of releasing
the Borrower from any of the Obligations or (ii) such merger, consolidation,
sale, transfer, lease or other disposition, when taken together with all other
consolidations, mergers or sales of assets by the Borrower or any Material
Subsidiary since the Closing Date, shall not result in the disposition by the
Borrower and the Material Subsidiaries of assets in an amount that would
constitute all or substantially all of the consolidated assets of the Borrower
and the Material Subsidiaries.

SECTION 6.04    Restricted Payments. The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment except (a)
distributions with respect to the Capital Stock of the Borrower, so long as both
before and after the making of such distribution, no Event of Default shall have
occurred and be continuing, (b) any Capital Stock split, Capital Stock reverse
split, dividend of Borrower Capital Stock or similar transaction will not
constitute a Restricted Payment, and (c) acquisitions by officers, directors and
employees of the Borrower of equity interests in the Borrower through cashless
exercise of options pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements.

SECTION 6.05    Transactions with Affiliates. The Borrower will conduct, and
cause each of the Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrower or the


50    

--------------------------------------------------------------------------------



EXHIBIT 10.15








Subsidiaries) on terms that are substantially as favorable to the Borrower or
such Subsidiary as it would obtain in a comparable arm’s-length transaction with
a Person that is not an Affiliate, provided that the foregoing shall be deemed
to be satisfied with respect to any transaction that is approved by a majority
of the independent members of the Borrower’s board of directors, or of a
committee thereof consisting solely of independent directors, and provided,
further that the foregoing restrictions shall not apply to:
(a)    the payment of customary fees for management, consulting and financial
services rendered to the Borrower and the Subsidiaries and (ii) customary
investment banking fees paid for services rendered to the Borrower and the
Subsidiaries in connection with divestitures, acquisitions, financings and other
transactions;
(b)    transactions permitted by Section 6.04;
(c)    the payment of any fees or expenses incurred or paid by the Borrower or
any of its Subsidiaries in connection with the Transactions, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby;
(d)    the issuance of Capital Stock of the Borrower to the management of the
Borrower or any of its Subsidiaries in connection with the Transactions or
pursuant to arrangements described in clause (f) of this Section 6.05;
(e)    loans, advances, provision of credit support and other investments by (or
to) the Borrower and the Subsidiaries;
(f)    employment and severance arrangements among the Borrower and the
Subsidiaries and their respective officers and employees in the ordinary course
of business;
(g)    payments by the Borrower and the Subsidiaries pursuant to tax sharing
agreements among the Borrower and the Subsidiaries on customary terms to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries;
(h)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower and the Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and the Subsidiaries; and
(i)    transactions pursuant to agreements set forth on Schedule 6.05 or any
amendment thereto to the extent such an amendment is not adverse, taken as a
whole, to the Lenders in any material respect.

SECTION 6.06    Restrictive Agreements. The Borrower will not, and will not
permit any of the Material Subsidiaries that are not Guarantors to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any non-Guarantor Material Subsidiary to pay dividends or other distributions
with respect to any shares of its Capital Stock or to make or repay loans
(including subordinate loans) or advances to the Borrower or any Guarantor,
provided that the foregoing shall not apply to (a) restrictions and conditions
imposed by law or by this Agreement, (b) customary restrictions and conditions
contained in agreements relating to the sale of all or substantially all of the
Capital Stock or assets of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (c) restrictions and conditions existing on
the date hereof identified on Schedule 6.06 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction


51    

--------------------------------------------------------------------------------



EXHIBIT 10.15








or condition) and (d) restrictions or conditions contained in, or existing by
reason of, any agreement or instrument relating to any Subsidiary at the time
such Subsidiary was merged or consolidated with or into, or acquired by, the
Borrower or a Subsidiary or became a Subsidiary and not created in contemplation
thereof.

SECTION 6.07    Ratio of Consolidated Net Indebtedness to Consolidated EBITDA.
Commencing with the last day of the first full fiscal quarter following the
Closing Date and on the last day of each fiscal quarter ended thereafter, the
Borrower will not permit the ratio of Consolidated Net Indebtedness to
Consolidated EBITDA for the most recent four full fiscal quarters ended as of
the last day of such applicable fiscal quarter, to exceed 5.50:1.00.
In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 5% of Total Capitalization (after giving effect to the
following exclusion) shall be excluded from Consolidated Net Indebtedness.

SECTION 6.08    Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

ARTICLE VII
EVENTS OF DEFAULT

SECTION 7.01    Events of Default and Remedies. If any of the following events
(“Events of Default”) shall occur and be continuing:
(a)    the principal of any Loan shall not be paid when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)    any interest on any Loan or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable by a Loan Party under
this Agreement or any other Loan Document shall not be paid, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;
(c)    any representation or warranty made or, for purposes of Article III,
deemed made by or on behalf of the Borrower herein, at the direction of the
Borrower or by any Loan Party in any other Loan Document or in any document,
certificate or financial statement delivered in connection with this Agreement
or any other Loan Document shall prove to have been incorrect in any material
respect when made or deemed made or reaffirmed, as the case may be;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(d)(i), 5.02 (with respect to the Borrower’s
existence) or 5.07 or in Article VI;
(e)    any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement (other than those specified in Section
7.01(a), Section 7.01(b) or Section 7.01(d)) or any other Loan Document to which
it is a party and, in any event, such failure shall


52    

--------------------------------------------------------------------------------



EXHIBIT 10.15








remain unremedied for 30 calendar days after the earlier of (i) written notice
of such failure shall have been given to the Borrower by the Administrative
Agent or any Lender or, (ii) a Responsible Officer of the Borrower becomes aware
of such failure;
(f)    other than as specified in Section 7.01(a) or (b), (i) the Borrower or
any Subsidiary fails to make (whether as primary obligor or as guarantor or
other surety) any payment of principal of, or interest or premium, if any, on
any item or items of Indebtedness (other than as specified in Section 7.01(a) or
Section 7.01(b)) or any payment in respect of any Hedging Agreement, in each
case when the same becomes due and payable (whether by scheduled maturity,
required payment or prepayment, acceleration, demand or otherwise), beyond any
period of grace provided with respect thereto (not to exceed 30 days); provided
that the aggregate outstanding principal amount of all Indebtedness or payment
obligations in respect of all Hedging Agreements as to which such a payment
default shall occur and be continuing is equal to or exceeds $150,000,000, or
(ii) the Borrower or any Subsidiary fails to duly observe, perform or comply
with any agreement with any Person or any term or condition of any instrument,
if such failure, either individually or in the aggregate, shall have resulted in
the acceleration of the payment of Indebtedness with an aggregate face amount
which is equal to or exceeds $150,000,000; provided that this Section 7.01(f)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
so long as such Indebtedness is paid in full when due;
(g)    an involuntary case shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Laws or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, winding-up,
reorganization or other relief under any Debtor Relief Laws, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.01(g), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(i)    the Borrower or any Material Subsidiary shall become unable, admit in
writing or fail generally to pay its debts as they become due;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall (x) not be covered by insurance and
(y) remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
(k)    a Change in Control shall occur;
(l)    any member of the ERISA Group shall fail to pay when due an amount which
it shall have become liable to pay under Title IV of ERISA; or notice of intent
to terminate a Plan shall be filed under Title IV of ERISA by any member of the
ERISA Group, any plan administrator or any combination


53    

--------------------------------------------------------------------------------



EXHIBIT 10.15








of the foregoing; or the PBGC shall institute proceedings under Title IV of
ERISA to terminate, to impose liability (other than for premiums under Section
4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer any Plan; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation; and in each of the foregoing
instances such condition could reasonably be expected to result in a Material
Adverse Effect;
then, and in any such event, and at any time thereafter (but for the avoidance
of doubt, in each case, not prior to the Closing Date) if any Event of Default
shall then be continuing, the Administrative Agent, may, and upon the written
request of the Required Lenders shall, by written notice (including notice sent
by telecopy or electronic mail) to the Borrower (a “Notice of Default”) take any
or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or other holder of any of the Obligations to
enforce its claims against the Borrower (provided that, if an Event of Default
specified in Section 7.01(g) or Section 7.01(h) shall occur with respect to the
Borrower or any Material Subsidiary, the actions described in clauses (i), (ii)
and (v) below shall occur automatically without the giving of any Notice of
Default): (i) declare the Total Commitment terminated, whereupon the Commitments
of the Lenders shall forthwith terminate immediately and any accrued Commitment
Fees shall forthwith become due and payable without any other notice of any
kind; (ii) declare the principal of and any accrued interest in respect of all
Loans, and all the other Obligations owing hereunder and under the other Loan
Documents, to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, notice of demand or of dishonor and nonpayment,
protest, notice of protest, notice of intent to accelerate, declaration or
notice of acceleration or any other notice of any kind, all of which are hereby
waived by the Borrower; and (iii) exercise any rights or remedies under the Loan
Documents.

ARTICLE VIII
THE ADMINISTRATIVE AGENT

SECTION 8.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Barclays Bank PLC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and, except as specifically provided in
Section 8.06(a) and (b), the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 8.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate


54    

--------------------------------------------------------------------------------



EXHIBIT 10.15








thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 9.03) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default is given to the Administrative
Agent in writing by the Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default or
the enforceability, effectiveness or genuineness of this Agreement, any other
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet


55    

--------------------------------------------------------------------------------



EXHIBIT 10.15








website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making or extension of a Loan that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making or extension of such Loan. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the revolving credit facility
provided for herein as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

SECTION 8.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor, subject to (so
long as no Default or Event of Default exists) the prior written consent of the
Borrower (which consent will not be unreasonably withheld or delayed), which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), subject to (so long as no Default or Event of
Default exists) the prior written consent of the Borrower (which consent will
not be unreasonably withheld), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, subject to (so long
as no Default or Event of Default exists) the prior written consent of the
Borrower (which consent will not be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and


56    

--------------------------------------------------------------------------------



EXHIBIT 10.15








obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

SECTION 8.07    Non-Reliance on Administrative Agent and Other Lenders.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
(b)    Each Lender acknowledges that Simpson Thacher & Bartlett LLP is acting in
this transaction as special legal counsel to the Administrative Agent only. Each
Lender will consult with its own legal counsel to the extent it deems necessary
with this Agreement and the other Loan Documents and the matters contemplated
herein and therein.

SECTION 8.08    INDEMNIFICATION. THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ARRANGERS, THE SYNDICATION AGENT AND THE DOCUMENTATION
AGENTS RATABLY IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES FOR THE INDEMNITY
MATTERS AS DESCRIBED IN SECTION 9.03 TO THE EXTENT NOT INDEMNIFIED OR REIMBURSED
BY THE BORROWER UNDER SECTION 9.03, BUT WITHOUT LIMITING THE OBLIGATIONS OF THE
BORROWER UNDER SAID SECTION 9.03 AND FOR ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, ANY ARRANGER, THE
SYNDICATION AGENT OR ANY DOCUMENTATION AGENT IN ANY WAY RELATING TO OR ARISING
OUT OF: (A) THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING,
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL
ADMINISTRATIVE COSTS AND


57    

--------------------------------------------------------------------------------



EXHIBIT 10.15








EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY DUTIES, IF ANY, HEREUNDER OR
UNDER ANY SUCH OTHER LOAN DOCUMENT OR (B) THE ENFORCEMENT OF ANY OF THE TERMS OF
THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT; WHETHER OR NOT ANY OF THE
FOREGOING SPECIFIED IN THIS SECTION 8.08 ARISES FROM THE SOLE OR CONCURRENT
NEGLIGENCE OF THE ADMINISTRATIVE AGENT, ANY ARRANGER, THE SYNDICATION AGENT OR
ANY DOCUMENTATION AGENT, AS THE CASE MAY BE; PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE ADMINISTRATIVE AGENT,
ANY ARRANGER, THE SYNDICATION AGENT OR ANY DOCUMENTATION AGENT AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT.

SECTION 8.09     No Reliance on Agents or other Lenders. Each Lender
acknowledges and agrees that it has, independently and without reliance on the
Administrative Agent, any Arranger, the Syndication Agent, any Documentation
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and its
Subsidiaries and its decision to enter into this Agreement, and that it will,
independently and without reliance upon the Administrative Agent, any Arranger,
the Syndication Agent, any Documentation Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement. None of the Administrative Agent, the Arrangers, the
Syndication Agent or the Documentation Agents shall be required to keep itself
informed as to the performance or observance by the Borrower of this Agreement,
the other Loan Documents or any other document referred to or provided for
herein or to inspect the properties or books of the Borrower. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, none of the
Administrative Agent, the Arrangers, the Syndication Agent or the Documentation
Agents shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent, any Arranger, the Syndication Agent, any
Documentation Agent or any of their respective Affiliates. In this regard, each
Lender acknowledges that Simpson Thacher & Bartlett LLP is acting in this
transaction as special counsel to the Administrative Agent only. Each Lender
will consult with its own legal counsel to the extent that it deems necessary in
connection with this Agreement and other Loan Documents and the matters
contemplated herein and therein.

SECTION 8.10     Duties of the Syndication Agent, Documentation Agents,
Arrangers. Notwithstanding the indemnity of the Syndication Agent, the
Documentation Agents and the Arrangers contained in Section 8.08 and in Section
9.03, nothing contained in this Agreement shall be construed to impose any
obligation or duty whatsoever on any Person named on the cover of this Agreement
or elsewhere in this Agreement as a Syndication Agent, a Documentation Agent, an
Arranger, a “lead arranger” or a “bookrunner”, other than those applicable to
all Lenders as such.

SECTION 8.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:


58    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or the
Joint Leader Arrangers or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(c)    The Administrative Agent and the Joint Leader Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term


59    

--------------------------------------------------------------------------------



EXHIBIT 10.15








out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

ARTICLE IX
MISCELLANEOUS

SECTION 9.01    Notices, Etc.
(a)    All notices, consents, requests, approvals, demands and other
communications (collectively “Communications”) provided for herein shall be in
writing (including facsimile Communications) and mailed, telecopied or
delivered:
(i)    if to the Borrower, to it at:
1001 Louisiana Street, Suite 1000
Houston, Texas 77002
Attention:    Anthony Ashley
Telecopy No.:    (713) 445-8302;
With a copy to:
1001 Louisiana Street, Suite 1000
Houston, Texas 77002
Attention:    General Counsel
Telecopy No.:    (713) 495-2877;
(ii)    if to the Administrative Agent, to it at
c/o   Barclays Bank PLC
745 Seventh Avenue     
27th Floor
New York, NY 10019
Attention:  Patrick Shields
Email:  patrick.shields@barclays.com
Phone:  212-526-9531




(i)     if to any other Lender, to it at its address (or telecopy number) set
forth in the Administrative Questionnaire delivered by such Person to the
Administrative Agent or in the Assignment and Acceptance executed by such
Person;
or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.
(b)    Communications to the Lenders hereunder may be delivered or furnished by
electronic communications (including electronic mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


60    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(e)    Platform.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).
The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Electronic Communications (as
defined below). No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower or the Administrative Agent’s
transmission of communications through the Platform. “Electronic Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

SECTION 9.02    Waivers; Amendments; Releases.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising, and no course of dealing with respect to, any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. No notice to or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances. No waiver of any provision
of this Agreement or consent to any departure therefrom shall in any event be
effective unless the same shall be permitted by Section 9.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.


61    

--------------------------------------------------------------------------------



EXHIBIT 10.15








(b)    No provision of this Agreement or any other Loan Document (other than
each Fee Letter, which may be amended by the parties thereto) provision may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower (or to the extent another Loan Party and
not the Borrower is party thereto, such Loan Party) and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby
(for the avoidance of doubt, any amendment imposing an alternative interest rate
basis in accordance with Section 2.13(b) shall become effective as provided in
Section 2.13(b)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees or other amounts
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) amend Section 2.19 without the
consent of the Administrative Agent, in addition to the consent of the Required
Lenders, (vi) release all or substantially all of the value of the Guarantees
under the Guaranty or change any of the provisions of this Section 9.02(b), or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Except as provided herein, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver referred to in clauses (i) through
(vi) or the first of this Section 9.02(b) above or that would alter the terms
set forth in such proviso shall require the consent of such Defaulting Lender.
Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to correct any obvious errors, mistakes, omissions,
defects or inconsistencies and such amendment shall become effective without any
further consent of any other party to such Loan Document other than the
Administrative Agent and the Borrower.
(c)    The Lenders hereby irrevocably agree that any Guarantor shall be
automatically released from the Guarantee upon consummation of any transaction
not prohibited hereunder resulting in such Subsidiary ceasing to constitute a
Subsidiary or upon any Subsidiary becoming an Excluded Subsidiary, provided that
with respect to any Excluded Subsidiary that is a Guarantor on the Closing Date
or that has become a Guarantor after the Closing Date at the request of the
Borrower, such Excluded Subsidiary shall be automatically released from the
Guaranty upon written notice thereof from a Responsible Officer of the Borrower
to the Administrative Agent certifying that (i) such Excluded Subsidiary is an
Excluded Subsidiary and (ii) on such date, or concurrently with such release,
such Excluded Subsidiary shall be automatically released as a guarantor under
the Cross Guarantee Agreement, dated as of November 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time) entered by the
Borrower and the other signatories party thereto, and is not a guarantor of the
Bonds or any other material Indebtedness of the Borrower or any Subsidiary. The
Lenders hereby authorize the Administrative Agent to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantor pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.


62    

--------------------------------------------------------------------------------




EXHIBIT 10.15








SECTION 9.03    Payment of Expenses, Indemnities, etc. The Borrower agrees:
(a)    to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facility provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
(b)    TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH ARRANGER, THE SYNDICATION
AGENT, EACH DOCUMENTATION AGENT AND EACH LENDER AND EACH OF THEIR AFFILIATES AND
EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS,
ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF
THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM
FOR, THE INDEMNITY MATTERS WHICH MAY BE REASONABLY INCURRED BY OR ASSERTED
AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY
THERETO AND WHETHER OR NOT THE CLAIM IS BROUGHT BY THE BORROWER OR A THIRD
PARTY) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR
PROPOSED USE BY THE BORROWER OF THE PROCEEDS OF ANY OF THE LOANS, (II) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS
OF THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES, (IV) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF THIS AGREEMENT, OR WITH
ANY REQUIREMENT OF LAW, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH
OF ANY WARRANTY OF THE BORROWER SET FORTH IN ANY OF THE LOAN DOCUMENTS OR (VI)
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL AND ALL OTHER EXPENSES INCURRED IN CONNECTION WITH
INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION, SUIT,
PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM AND
INCLUDING ALL INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF
ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL INDEMNITY MATTERS ARISING SOLELY (I) BY
REASON OF CLAIMS BETWEEN THE LENDERS OR ANY LENDER AND THE ADMINISTRATIVE AGENT,
ANY ARRANGER, THE SYNDICATION AGENT, ANY DOCUMENTATION AGENT, OR A LENDER’S
SHAREHOLDERS AGAINST THE ADMINISTRATIVE AGENT OR LENDER (OTHER THAN CLAIMS IN
ITS ROLE AS AGENT OR ARRANGER) OR (II) BY REASON OF THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT ON THE PART OF THE INDEMNIFIED PARTY
SEEKING INDEMNIFICATION AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NONAPPEALABLE JUDGMENT. FOR THE AVOIDANCE OF DOUBT, THIS SECTION
9.03(B) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.
(c)    TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS,
ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND


63    

--------------------------------------------------------------------------------



EXHIBIT 10.15








LIABILITIES TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES OR ASSETS, INCLUDING THE TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS
ON ANY OF THEIR PROPERTIES OR ASSETS, (II) AS A RESULT OF THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY
ON ANY OF THEIR PROPERTIES OR ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY, OR (V) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT). FOR THE AVOIDANCE OF DOUBT,
THIS SECTION 9.03(C) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES
THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.
(d)    No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 9.03.
(e)    In the case of any indemnification hereunder, the Indemnified Party, as
appropriate, shall give notice to the Borrower of any such claim or demand being
made against the Indemnified Party and the Borrower shall have the non-exclusive
right to join in the defense against any such claim or demand; provided that if
the Borrower provides a defense, the Indemnified Party shall bear its own cost
of defense unless there is a conflict between the Borrower and such Indemnified
Party.
(f)    THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE
RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNIFIED PARTIES OR BY
REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE
INDEMNIFIED PARTIES. TO THE EXTENT THAT AN INDEMNIFIED PARTY IS FOUND TO HAVE
COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ENGAGED IN
UNLAWFUL CONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
AND NONAPPEALABLE JUDGMENT), THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION
SHALL CONTINUE BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED
TO HAVE OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR UNLAWFUL CONDUCT OF THE INDEMNIFIED


64    

--------------------------------------------------------------------------------



EXHIBIT 10.15








PARTY (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NONAPPEALABLE JUDGMENT).
(g)    The Borrower’s obligations under this Section 9.03 shall survive any
termination of this Agreement, the payment of the Loans and shall continue
thereafter in full force and effect.
(h)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under this Section 9.03, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(i)    The Borrower shall pay any amounts due under this Section 9.03 within 30
days of the receipt by the Borrower of notice of the amount due.
(j)    To the fullest extent permitted by applicable law, no party shall assert,
and each party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided, however, that the foregoing
limitation shall not be deemed to impair or affect the indemnification
obligations of the Borrower under the Loan Documents. No Indemnified Party
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

SECTION 9.04    Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.05(a), (ii) by way of participation in accordance with
the provisions of Section 9.05(c), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.05(d) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.05(c)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

SECTION 9.05    Assignments by Lenders.
(a)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    (A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous


65    

--------------------------------------------------------------------------------



EXHIBIT 10.15








assignments to related Approved Funds that equal at least the amount specified
in paragraph (a)(i)(B) of this Section; and
(B)    in any case not described in the proviso to paragraph (a)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned.
(ii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned.
(iii)    No consent shall be required for any assignment except to the extent
required by paragraph (a)(i)(B) of this Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that the Borrower’s
consent shall not be required during the primary syndication of the credit
facility evidenced by this Agreement; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
(iv)    The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
(v)    No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).
(vi)    No such assignment shall be made to a natural Person.
(vii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof


66    

--------------------------------------------------------------------------------



EXHIBIT 10.15








as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest and fees accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15 and 9.03 and with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(b)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee, if any, referred to in Section 9.05(a) and any
written consent to such assignment required by Section 9.05(a), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register (as defined below). No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in New York, New York a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender (with respect to its own interest only), at any reasonable time and
from time to time upon reasonable prior notice.
(c)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment


67    

--------------------------------------------------------------------------------



EXHIBIT 10.15








and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.08 with respect to
any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16 (it being understood that the documentation required under
Section 2.16 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 as if it were an assignee under
paragraph (a) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.14 and 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.06    Survival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and


68    

--------------------------------------------------------------------------------



EXHIBIT 10.15








delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid.
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.
(b)    To the extent that any payments on the Obligations are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received.

SECTION 9.07    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and the Fee Letters constitute the entire
contract among the parties hereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof (including the Executive Summary). Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.08    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.09    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of a Loan Party
against any and all of the obligations of a Loan Party now or hereafter existing
under


69    

--------------------------------------------------------------------------------



EXHIBIT 10.15








this Agreement or any other Loan Document to such Lender or its respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Loan Parties may be contingent or unmatured or are owed
to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.19 pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Lender under this Section 9.09 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 9.10    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY AND ASSETS, UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING. THE BORROWER
HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS C T CORPORATION SYSTEM,
WITH OFFICES ON THE DATE HEREOF AT 111 8TH AVENUE, NEW YORK, NEW YORK 10011, AS
ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, THE BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND
AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT. THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN SECTION 9.01,
SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(c)    THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN


70    

--------------------------------------------------------------------------------



EXHIBIT 10.15








CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b)
ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO PLEAD OR CLAIM, AND AGREES NOT TO PLEAD OR CLAIM,
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(d)    EACH PARTY HERETO HEREBY (i) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (ii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

SECTION 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to their Affiliates, to
their and their Affiliates’ directors, officers and employees and agents,
including accountants, legal counsel and other advisors who have been informed
of the confidential nature of the information provided, (b) disclosures in
connection with any pledge or assignment permitted under Section 9.05(d) and, to
the extent requested by any regulatory authority, including any self-regulatory
authority such as the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio, (c) to the extent a
Lender reasonably believes it is required by applicable laws or regulations or
by any subpoena or similar legal process (and, to the extent not prohibited
under applicable law), such Lender will provide prompt notice thereof to the
Borrower), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an understanding with such Person that such Person
will comply with this Section 9.12, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative, or other transaction under which payments are
to be made by reference to the Borrower, and its obligations under this
Agreement or the payments hereunder, (g) with the consent of the Borrower or (h)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent or any Lender from a source other than the Borrower (unless
such source is actually


71    

--------------------------------------------------------------------------------



EXHIBIT 10.15








known by the individual providing the information to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information). In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For the purposes
of this Section 9.12, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is known to a Lender, publicly known or otherwise available to
the Administrative Agent or any Lender other than through disclosure (a) by the
Borrower, or (b) from a source actually known to a Lender to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
maintains the confidentiality of such Information in accordance with procedures
adopted in good faith to protect confidential Information of third parties
delivered to a lender.

SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND (IN THE CASE OF
THE BORROWER AND THE ADMINISTRATIVE AGENT) THE FEE LETTERS AND AGREES THAT IT IS
CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED
AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”


72    

--------------------------------------------------------------------------------




EXHIBIT 10.15








SECTION 9.15    U.S. Patriot Act. Each Lender that is subject to the
requirements of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the Beneficial Ownership
Regulation hereby notifies the Loan Parties that pursuant to the requirements of
the Patriot Act and the Beneficial Ownership Regulation, it is required to
obtain, verify, and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Patriot Act and the Beneficial Ownership Regulation.

SECTION 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendments, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents and the Lenders are and have been acting solely as principals and are not
the financial advisors, agents or fiduciaries, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent, the Arrangers, Syndication Agent, the Documentation Agents
and the Lenders have not assumed and will not assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, any Arranger,
the Syndication Agent, any Documentation Agent or any Lender advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agents and the Lenders have no obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agents, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and the Administrative Agent, the Arrangers,
the Syndication Agent, the Documentation Agents and the Lenders have no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent, the Arrangers, the
Syndication Agent, the Documentation Agents and the Lenders have not provided
and will not provide any legal, accounting, regulatory or Tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the Loan
Parties have consulted its own legal, accounting, regulatory and Tax advisors to
the extent it has deemed appropriate. Each Loan Parties hereby waive and
release, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agents or the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty.

SECTION 9.17    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

SECTION 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. (a) Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any


73    

--------------------------------------------------------------------------------



EXHIBIT 10.15








liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[The rest of this page intentionally left blank]




74    

--------------------------------------------------------------------------------




EXHIBIT 10.15








The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.
KINDER MORGAN, INC.,
as the Borrower
By:     /s/ Anthony B. Ashley /s/
Name:    Anthony B. Ashley
Title:    Treasurer


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










BARCLAYS BANK PLC,
as the Administrative Agent and as a Lender
By:     /s/ Sydney G. Dennis /s/
Name:    Sydney G. Dennis
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










JPMORGAN CHASE BANK, N.A.,
as a Lender
By:     /s/ Stephanie Balette /s/
Name:    Stephanie Balette
Title:    Authorized Officer


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










Bank of America, N.A.,
as a Lender
By:     /s/ Tyler Ellis /s/
Name:    Tyler Ellis
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










BMO Harris Bank, N.A.,
as a Lender
By:     /s/ Melissa Guzman /s/
Name:    Melissa Guzman
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










CITIBANK, N.A.,
as a Lender
By:     /s/ Maureen Maroney /s/
Name:    Maureen Maroney
Title:    Vice President


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By:     /s/ Nupur Kumar /s/
Name:    Nupur Kumar
Title:    Authorized Signatory
By:    /s/ Christopher Zybrick /s/
Name:    Christopher Zybrick
Title:    Authorized Signatory


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










Mizuho Bank, Ltd.,
as a Lender
By:     /s/ Donna DeMagistris /s/
Name:    Donna DeMagistris
Title:    Authorized Signatory


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










MUFG BANK, LTD.
as a Lender
By:     /s/ Christopher Facenda /s/
Name:    Christopher Facenda
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










ROYAL BANK OF CANADA,
as a Lender
By:     /s/ Jason S. York /s/
Name:    Jason S. York
Title:    Authorized Signatory


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










The Bank of Nova Scotia, Houston Branch,
as a Lender
By:     /s/ Alfredo Brahim /s/
Name:    Alfredo Brahim
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










Wells Fargo Bank, N.A.,
as a Lender
By:     /s/ Doug McDowell /s/
Name:    Doug McDowell
Title:    Managing Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










Commerzbank AG, New York Branch,
as a Lender
By:     /s/ Barbara Stacks /s/
Name:    Barbara Stacks
Title:    Director
By:    /s/ James Boyle /s/
Name:    James Boyle
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










Sumitomo Mitsui Banking Corporation,
as a Lender
By:     /s/ Katsuyuki Kubo /s/
Name:    Katsuyuki Kubo
Title:    Managing Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










CANADIAN IMPERIAL BANK OF COMMERCE, New York Branch,
as a Lender
By:     /s/ Donovan C. Broussard /s/
Name:    Donovan C. Broussard
Title:    Authorized Signatory
By:    /s/ Trudy Nelson /s/
Name:    Trudy Nelson
Title:    Authorized Signatory


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
By:     /s/ Dixon Schultz /s/
Name:    Dixon Schultz
Title:    Managing Director
By:    /s/ Michael Willis /s/
Name:    Michael Willis
Title:    Managing Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










SUNTRUST BANK,
as a Lender
By:     /s/ Carmen Malizia /s/
Name:    Carmen Malizia
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










PNC Bank, National Association,
as a Lender
By:     /s/ Stephen Monto /s/
Name:    Stephen Monto
Title:    SVP


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










SOCIETE GENERALE,
as a Lender
By:     /s/ Diego Medina /s/
Name:    Diego Medina
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










THE TORONTO-DOMINION BANK, NEW YORK BRANCH
as a Lender
By:     /s/ Annie Dorval /s/
Name:    Annie Dorval
Title:    Authorized Signatory


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
By:     /s/ Michael King /s/
Name:    Michael King
Title:    Vice President


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










MORGAN STANLEY BANK, N.A.,
as a Lender
By:     /s/ Michael King /s/
Name:    Michael King
Title:    Authorized Signatory


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










Compass Bank,
as a Lender
By:     /s/ Mark H. Wolf /s/
Name:    Mark H. Wolf
Title:    Senior Vice President


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










ING Capital LLC,
as a Lender
By:     /s/ Subha Pasumarti /s/
Name:    Subha Pasumarti
Title:    Managing Director
By:    /s/ Tanja van der Woude /s/
Name:    Tanja van der Woude
Title:    Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










REGIONS BANK,
as a Lender
By:     /s/ David Valentine /s/
Name:    David Valentine
Title:    Managing Director


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










Intesa Sanpaolo S.p.A. – New York Branch,
as a Lender
By:     /s/ Christophe Hamonet /s/
Name:    Christophe Hamonet
Title:    Reginal Business Manager
By:    /s/ Francesco Di Mario /s/
Name:    Francesco Di Mario
Title:    FVP – Head of Credit


[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------



EXHIBIT 10.15










NATIONAL BANK OF CANADA,
as a Lender
By:     /s/ Rahul Rahul /s/
Name:    Rahul Rahul
Title:    Authorized Signatory
By:    /s/ Mark Williamson /s/
Name:    Mark Williamson
Title:    Authorized Signatory






[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------




EXHIBIT 10.15












[364-Day Revolving Credit Agreement]

--------------------------------------------------------------------------------




EXHIBIT 10.15








SCHEDULE 1.01
Commitments


Lender
Commitment
Barclays Bank PLC
$24,000,000
JPMorgan Chase Bank, N.A.
$24,000,000
Bank of America, N.A.
$24,000,000
BMO Harris Bank, N.A.
$24,000,000
Citibank, N.A.
$24,000,000
Credit Suisse AG, Cayman Islands Branch
$24,000,000
Mizuho Bank, Ltd.
$24,000,000
MUFG Bank, Ltd.
$24,000,000
Royal Bank of Canada
$24,000,000
The Bank of Nova Scotia, Houston Branch
$24,000,000
Wells Fargo Bank, N.A.
$24,000,000
Commerzbank AG, New York Branch
$17,500,000
Sumitomo Mitsui Banking Corporation
$17,500,000
Canadian Imperial Bank of Commerce, New York Branch
$17,500,000
Credit Agricole Corporate and Investment Bank
$17,500,000
SunTrust Bank
$17,500,000
PNC Bank, National Association
$17,500,000
Societe Generale
$17,500,000
The Toronto-Dominion Bank, New York Branch
$17,500,000
Morgan Stanley Senior Funding, Inc.
$16,000,000
Compass Bank
$16,000,000
ING Capital LLC
$16,000,000
Regions Bank
$16,000,000
Intesa Sanpaolo S.p.A.-New York Branch
$16,000,000
National Bank of Canada
$16,000,000
Total
$500,000,000









--------------------------------------------------------------------------------




EXHIBIT 10.15








SCHEDULE 1.01A
Excluded Subsidiaries


ANR Real Estate Corporation
Calnev Pipeline LLC
Coastal Eagle Point Oil Company
Coastal Oil New England, Inc.
Colton Processing Facility
Coscol Petroleum Corporation
El Paso CGP Company, L.L.C.
El Paso Energy Argentina Service Company
El Paso Energy Capital Trust I
El Paso Energy E.S.T. Company
El Paso Energy International Company
El Paso Marketing Company, L.L.C.
El Paso Merchant Energy North America Company, L.L.C.
El Paso Merchant Energy-Petroleum Company
El Paso Reata Energy Company, L.L.C.
El Paso Remediation Company
El Paso Services Holding Company
EPC Building, LLC
EPC Property Holdings, Inc.
EPEC Corporation
EPEC Oil Company Liquidating Trust
EPEC Polymers, Inc.
EPEC Realty, Inc.
EPED Holding Company
I.M.T Land Corp.
International Marine Terminals Partnership
Kinder Morgan Foundation
Kinder Morgan G.P., Inc.
Kinder Morgan Mexico LLC
Kinder Morgan Services International LLC
Kinder Morgan Tejas Pipeline GP LLC
Kinder Morgan Urban Renewal, L.L.C.
Kinder Morgan Urban Renewal II, LLC
KM Express LLC
KM Insurance Texas Inc.
KN Capital Trust I
KN Capital Trust III
Mesquite Investors, L.L.C.
SFPP, L.P.


Note the Excluded Subsidiaries listed on this Schedule 1.01A may also be
Excluded Subsidiaries pursuant to other exceptions set forth in the definition
of “Excluded Subsidiary”.




--------------------------------------------------------------------------------




EXHIBIT 10.15








SCHEDULE 6.01
Existing Non-Guarantor Indebtedness




•
Certificate of Designations of Series A Fixed-to-Floating Rate Term Cumulative
Preferred Stock due 2057 of Kinder Morgan G.P., Inc.

•
EPC Building, LLC, promissory note, 3.967%, due 2013 through 2035

•
K N Capital Trust I 8.56% capital trust securities due 2027

•
K N Capital Trust III 7.63% capital trust securities due 2028

•
El Paso Energy Capital Trust I 4.75% preferred securities due 2028

•
International Marine Terminals Partnership 2002 floating rate notes due 2025





--------------------------------------------------------------------------------




EXHIBIT 10.15








SCHEDULE 6.05
Existing Transactions with Affiliates


None.






--------------------------------------------------------------------------------




EXHIBIT 10.15








SCHEDULE 6.06
Existing Restrictive Agreements


•
Certificate of Designations of Series A Fixed-to-Floating Rate Term Cumulative
Preferred Stock due 2057 of Kinder Morgan G.P., Inc.

•
Constituent documents of Kinder Morgan Canada Limited and its subsidiaries, each
as amended to date, setting forth terms related to Kinder Morgan Canada
Limited’s (i) Cumulative Redeemable Minimum Rate Reset Preferred Shares, Series
1; and (ii) Cumulative Redeemable Minimum Rate Reset Preferred Shares, Series 3:

o
Certificate and Articles of Incorporation of Kinder Morgan Canada Limited

o
Certificate and Articles of Incorporation of Kinder Morgan Canada GP Inc.

o
Certificate of Limited Partnership of Kinder Morgan Canada Limited Partnership

o
Second Amended and Restated Limited Partnership Agreement of Kinder Morgan
Canada Limited Partnership

o
Articles of Association of Kinder Morgan Cochin ULC

•
Credit Agreement, dated August 31, 2018, by and among Kinder Morgan Cochin ULC,
Royal Bank of Canada and the lenders party thereto





--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 1.01-A



FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the 364-Day Credit Agreement identified below (as further restated,
amended, modified, supplemented and in effect, the “364-Day Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the 364-Day Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the 364-Day Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the revolving credit facility identified below, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the 364-Day Credit Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as [the][an] “Assigned Interest”).
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.
____________________________
1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 
Select as appropriate.

4 
Include bracketed language if there are either multiple Assignors or multiple
Assignees.





--------------------------------------------------------------------------------



EXHIBIT 10.15








1.
Assignor[s]:        ______________________________

______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:        ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.
Borrower:        Kinder Morgan, Inc.

4.
Administrative Agent:    ______________________, as the administrative agent
under the 364-Day Credit Agreement

5.
364-Day Credit Agreement:    The Revolving Credit Agreement dated as of November
16, 2018 among Kinder Morgan, Inc., the Lenders parties thereto, Barclays Bank
PLC, as Administrative Agent, and the other agents parties thereto

6.
Assigned Interest[s]:

Assignor[s]5
Assignee[s]6
Aggregate Amount of
Commitment/Loans
for all Lenders7
Amount of
Commitment/Loans
Assigned8
Percentage
Assigned of
Commitment/
Loans8
CUSIP
Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.
Trade Date:        ______________]9 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
_________________________
5
List each Assignor, as appropriate.

6
List each Assignee, as appropriate.

7
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



-2-    

--------------------------------------------------------------------------------



EXHIBIT 10.15








9
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

ASSIGNOR[S]10
[NAME OF ASSIGNOR]
By:______________________________
Title:

[NAME OF ASSIGNOR]


By:______________________________
Title:

ASSIGNEE[S]11
[NAME OF ASSIGNEE]


By:______________________________
Title:

[NAME OF ASSIGNEE]


By:______________________________
Title:












__________________________
10
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



-3-    

--------------------------------------------------------------------------------



EXHIBIT 10.15








11
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

[Consented to and]12 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By: _________________________________
Title:
[Consented to:]13

[NAME OF THE RELEVANT PARTY]
By: ________________________________
Title:




















__________________________
12
To be added only if the consent of the Administrative Agent is required by the
terms of the 364-Day Credit Agreement.



-4-    

--------------------------------------------------------------------------------



EXHIBIT 10.15








13
To be added only if the consent of the Borrower and/or other parties is required
by the terms of the 364-Day Credit Agreement.

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the 364-Day Credit Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the 364-Day Credit Agreement,
(ii) it meets all the requirements to be an assignee under the paragraph
following Section 9.05(a)(vii) and Section 9.05(b) of the 364-Day Credit
Agreement (subject to such consents, if any, as may be required under Section
9.05(a)(iii) of the 364-Day Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the 364-Day Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the 364-Day Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 of the 364-Day Credit Agreement, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vii) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.16 of the 364-Day Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other


-5-    

--------------------------------------------------------------------------------



EXHIBIT 10.15








amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions.
3.1. In accordance with Sections 9.04 and 9.05 of the 364-Day Credit Agreement,
upon execution, delivery, acceptance and recording of this Assignment and
Assumption, from and after the Effective Date, (a) the Assignee shall be a party
to the 364-Day Credit Agreement and, to the extent provided in this Assignment
and Assumption, have the rights and obligations of a Lender under the 364-Day
Credit Agreement with a Commitment as set forth herein and (b) the Assignor
shall, to the extent of the Assigned Interest assigned pursuant to this
Assignment and Assumption, be released from its obligations under the 364-Day
Credit Agreement (and, in the case of this Assignment and Assumption covers all
of the Assignor’s rights and obligations under the 364-Day Credit Agreement, the
Assignor shall cease to be a party to the 364-Day Credit Agreement but shall
continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03
thereof).
3.2.    This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.




-6-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 1.01-B
FORM OF GUARANTY AGREEMENT
[See attached.]




-1-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 1.01-C
FORM OF COMMITTED NOTE
_____________, _____
FOR VALUE RECEIVED, the undersigned, KINDER MORGAN, INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
_______________________________________________________ (the “Lender”), the
lesser of (i) such Lender’s Commitment and (ii) the aggregate amount of
Committed Loans made by the Lender and outstanding on the Maturity Date. The
principal amount of the Committed Loans made by the Lender to the Borrower shall
be due and payable on the dates and in the amounts as are specified in that
certain Revolving Credit Agreement, dated as of November 16, 2018 (as further
restated, amended, modified, supplemented and in effect from time to time, the
“364-Day Credit Agreement”), among the Borrower, the Lender, certain other
lenders that are party thereto, Barclays Bank PLC, as Administrative Agent for
the Lender and such other lenders, and the other agents named therein. All
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the 364-Day Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the 364-Day Credit Agreement. Principal and interest
are payable in same day funds in lawful money of the United States of America to
the Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Borrower.
This Note is one of the Committed Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the 364-Day Credit Agreement.
The 364-Day Credit Agreement, among other things (a) provides for the making of
Committed Loans by the Lender and the other lenders to the Borrower from time to
time, and (b) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the 364-Day Credit Agreement or this Note shall require the payment
or permit the collection of interest in excess of the Maximum Rate.
This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.
The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.


-1-    

--------------------------------------------------------------------------------



EXHIBIT 10.15










This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.
KINDER MORGAN, INC.,
as the Borrower
By: __________________________________________
Name:________________________________________
Title:_________________________________________




-2-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 2.03
FORM OF BORROWING REQUEST
Dated __________
Barclays Bank PLC,
1301 Sixth Avenue
New York, NY 10019
Attn: Bobby Fitzpatrick
Phone: 201-499-5043
E-mail: bobby.fitzpatrick@barclays.com and 12145455230@tls.ldsprod.com
Ladies and Gentlemen:
This Borrowing Request is delivered to you by Kinder Morgan, Inc. (the
“Borrower”), a Delaware corporation, under Section 2.03 of the Revolving Credit
Agreement, dated as of November 16, 2018 (as further restated, amended,
modified, supplemented and in effect, the “364-Day Credit Agreement”), by and
among the Borrower, the Lenders party thereto, Barclays Bank PLC, as
Administrative Agent, and the other agents named therein.
1.    The Borrower hereby requests that the Lenders make a Committed Loan or
Loans in the aggregate principal amount of $______________./1 
2.    The Borrower hereby requests that the Committed Loan or Loans be made on
the following Business Day: ________________./2 
3.    The Borrower hereby requests that the Borrowing be [an ABR Borrowing] [a
Eurodollar Borrowing]. /3
4.    In the case of a Eurodollar Borrowing, the initial Interest Period shall
be [one week] [one month] [two months] [three months] [six months].
5.    The Borrower hereby requests that the funds from the requested Loan or
Loans be disbursed to the following bank account:
______________________________.
6.    After giving effect to the requested Loan or Loans, the aggregate Credit
Exposures outstanding as of the date hereof (including the requested Loans) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the 364-Day Credit Agreement.
7.    The representations and warranties set forth in the 364-Day Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (unless such representation and warranty
expressly relates to an earlier date).
__________________________
1 
Complete with an amount in accordance with Section 2.03 of the 364-Day Credit
Agreement.

2 
Complete with a Business Day in accordance with Section 2.03 of the 364-Day
Credit Agreement.

3
If no election as to Type of Borrowing is made for a Committed Loan, the
Requested Borrowing shall be an ABR Borrowing.



-1-    

--------------------------------------------------------------------------------



EXHIBIT 10.15








8.    No Default or Event of Default has occurred and is continuing on the date
hereof or would result after giving effect to the Loans requested hereby.
9.    All capitalized undefined terms used herein have the meanings assigned
thereto in the 364-Day Credit Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
_____ day of _______________, ______.
KINDER MORGAN, INC.,
as the Borrower
By: __________________________________________
Name:________________________________________
Title:_________________________________________




-2-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 2.07
FORM OF INTEREST ELECTION REQUEST
Date: [__________], 20[__]


Barclays Bank PLC,
1301 Sixth Avenue
New York, NY 10019
Attn: Bobby Fitzpatrick
Phone: 201-499-5043
E-mail: bobby.fitzpatrick@barclays.com and 12145455230@tls.ldsprod.com


Re:     Kinder Morgan, Inc. – Interest Election Request


Ladies and Gentlemen:


Reference is made to the Revolving Credit Agreement, dated as of November 16,
2018 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “364-Day Credit Agreement”), among Kinder Morgan, Inc., a
Delaware corporation (the “Borrower”), the Lenders party thereto from time to
time, Barclays Bank PLC as Administrative Agent, and the other parties thereto
from time to time. Capitalized terms used but not otherwise defined in this
Interest Election Request shall have the meanings assigned to such terms in the
364-Day Credit Agreement.


1.    Interest Election Request. This Interest Election Request relates to the
Borrower’s election to (i) continue a Eurodollar Borrowing, (ii) convert a
Eurodollar Borrowing or (iii) convert a Base Rate Borrowing on ___________ (the
“Interest Election Date”), as indicated below (check each that applies):


¨     Continuation of Eurodollar Borrowing.


Pursuant to Section 2.07 of the 364-Day Credit Agreement, this Interest Election
Request confirms our written election on the date hereof to continue the
following outstanding Borrowing comprised of Eurodollar Loans on the Interest
Election Date, as follows:
 
(A)
Expiration date of current

Interest Period:            ________________________
(B)
Aggregate amount

of outstanding Borrowing:        ________________________
(C)
Aggregate amount to be

continued as Eurodollar Loans:    ________________________
(D)
Elected Interest Period:        ________________________

    
¨     Conversion of Eurodollar Borrowing.


Pursuant to Section 2.07 of the 364-Day Credit Agreement, this Interest Election
Request confirms our written election on the date hereof to convert the
following outstanding Borrowing


-1-    

--------------------------------------------------------------------------------



EXHIBIT 10.15








comprised of Eurodollar Loans to Borrowing(s) comprised of ABR Loans on the
Interest Election Date, as follows:
 
(A)
Expiration date of current

Interest Period:            ________________________
(B)
Aggregate amount

of outstanding Borrowing:        ________________________
(C)
Aggregate amount to be

converted to ABR Loans:        ________________________


¨     Conversion of Base Rate Borrowing.


Pursuant to Section 2.07 of the 364-Day Credit Agreement, this Interest Election
Request confirms our written election on the date hereof that the following
outstanding Borrowing comprised of ABR Loans be converted to a Borrowing
comprised of Eurodollar Loans on the Interest Election Date, as follows:


(A)
Date of Conversion:            ________________________



(B)
Aggregate amount

of outstanding Borrowing:        ________________________
(C)
Aggregate amount to be

converted to Eurodollar Loans:    ________________________
(D)
Elected Interest Period:        ________________________





2.     Certifications. The Borrower hereby represents and warrants to the
Lenders that, as of the date of this Interest Election Request and after giving
effect to the continuations or conversions being requested under Section 1
hereof, no Default or Event of Default has occurred and is continuing.


[Signature page follows]






-2-    

--------------------------------------------------------------------------------



EXHIBIT 10.15










IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this _____ day of ___________________, ____.
KINDER MORGAN, INC.,
as the Borrower
By: __________________________________________
Name:________________________________________
Title:_________________________________________






-3-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 2.10
FORM OF NOTICE OF PREPAYMENT
Date: _______, ____
To:     Barclays Bank PLC,
    1301 Sixth Avenue
New York, NY 10019
Attn: Patrick Shields
Phone: 212-526-9531
E-mail: bobby.fitzpatrick@barclays.com, 12145455230@tls.ldsprod.com and
Patrick.shields@barclays.com


Ladies and Gentlemen:
Reference is made to that certain Revolving Credit Agreement, dated as of
November 16, 2018 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “364-Day Credit Agreement”; the terms defined therein being
used herein as therein defined), among Kinder Morgan, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent, and the other parties thereto. All
capitalized terms used but not defined herein have the meanings assigned in the
364-Day Credit Agreement.
This Prepayment Notice is delivered to you pursuant to Section 2.10 of the
Agreement. The Borrower hereby gives notice of a prepayment of Committed Loans
as follows:
1.    (select Type(s) of Loans)
¨ ABR Loans in the aggregate principal amount of $________.
¨ Eurodollar Loans with an Interest Period ending ______, 201_ in the aggregate
principal amount of $________.
2.    On __________, 201_ (a Business Day).
IN WITNESS WHEREOF, the undersigned have executed this Prepayment Notice this
_____ day of _______________, _____.
KINDER MORGAN, INC.,
as the Borrower
By: __________________________________________
Name:________________________________________
Title:_________________________________________




-1-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 2.16-A
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Revolving Credit Agreement, dated as of November
16, 2018 (as further amended, supplemented or otherwise modified from time to
time, the “364-Day Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.
Pursuant to the provisions of Section 2.16(g) of the 364-Day Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the 364-Day Credit Agreement
and used herein shall have the meanings given to them in the 364-Day Credit
Agreement.
[NAME OF LENDER]
By:                         
Name:
Title:
Date: ________ __, 20[ ]








-1-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 2.16-B
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Revolving Credit Agreement, dated as of November
16, 2018 (as further amended, supplemented or otherwise modified from time to
time, the “364-Day Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.
Pursuant to the provisions of Section 2.16(g) of the 364-Day Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the 364-Day Credit Agreement
and used herein shall have the meanings given to them in the 364-Day Credit
Agreement.
[NAME OF PARTICIPANT]
By:                         
Name:
Title:
Date: ________ __, 20[ ]








-1-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 2.16-C
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Revolving Credit Agreement, dated as of November
16, 2018 (as further amended, supplemented or otherwise modified from time to
time, the “364-Day Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.
Pursuant to the provisions of Section 2.16(g) of the 364-Day Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the 364-Day Credit Agreement
and used herein shall have the meanings given to them in the 364-Day Credit
Agreement.
[NAME OF PARTICIPANT]
By:                         
Name:
Title:
Date: ________ __, 20[ ]




-1-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 2.16-D
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Revolving Credit Agreement, dated as of November
16, 2018 (as further amended, supplemented or otherwise modified from time to
time, the “364-Day Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.
Pursuant to the provisions of Section 2.16(g) of the 364-Day Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
364-Day Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the 364-Day Credit Agreement
and used herein shall have the meanings given to them in the 364-Day Credit
Agreement.
[NAME OF LENDER]
By:                         
Name:
Title:
Date: ________ __, 20[ ]






-1-    

--------------------------------------------------------------------------------




EXHIBIT 10.15








EXHIBIT 5.01
FORM OF COMPLIANCE CERTIFICATE
The undersigned hereby certifies that he is the ____________________________ of
KINDER MORGAN, INC., a Delaware corporation (the “Borrower”), and that as such
he is authorized to execute this certificate on behalf of the Borrower. With
reference to the Revolving Credit Agreement dated as of November 16, 2018 (as
further restated, amended, modified, supplemented and in effect from time to
time, the “364-Day Credit Agreement”) among the Borrower, Barclays Bank PLC, as
Administrative Agent, for the lenders (the “Lenders”) and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the 364-Day Credit Agreement
unless otherwise specified);
Attached hereto as Annex I are the detailed computations necessary to determine
whether the Borrower is in compliance with Section 6.07 of the 364-Day Credit
Agreement as of the end of the [fiscal quarter][fiscal year] ending
________________.
[Attached hereto as Annex II is a list of the Material Subsidiaries.]1 
[There has been no change in the list of Material Subsidiaries since [ ], the
date of the last Compliance Certificate delivered prior to the date hereof.]
[Attached hereto as Annex II is an update to the list of Material Subsidiaries
to reflect changes in such list since [ ], the date of the last Compliance
Certificate delivered prior to the date hereof.]2 
There does not exist any Default or Event of Default under the 364-Day Credit
Agreement as of the date of this Compliance Certificate, except as set forth in
a separate attachment, if any, to this Compliance Certificate, setting forth the
details thereof and the action taken or proposed to be taken by the Borrower
with respect thereto.


EXECUTED AND DELIVERED this _____ day of ________________, ______.
KINDER MORGAN, INC.,
as the Borrower
By: __________________________________________
Name:________________________________________
Title:_________________________________________


__________________________
1
To be included in the compliance certificate delivered simultaneously with the
first set of financial statements delivered following the Closing Date.

2
Select the appropriate option for each Compliance Certificate delivered
simultaneously with the second set of financial statements delivered following
the Closing Date and each set of financial statements delivered thereafter.



